Exhibit 10.3

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is made as of June 1,
2010 (“Effective Date”), by and between ARE-901/951 GATEWAY BOULEVARD, LLC, a
Delaware limited liability company (“Landlord”), and THERAVANCE, INC., a
Delaware corporation (“Tenant”).

RECITALS

A.          Landlord and Tenant are now parties to that certain Amended and
Restated Lease Agreement dated January 1, 2001 (the “Lease”).  Pursuant to the
Lease, Tenant leases certain premises consisting of approximately 59,816
rentable square feet (“Premises”) in a three (3)-story building located at 951
Gateway Boulevard, South San Francisco, California.  The Premises are more
particularly described in the Lease.  Capitalized terms used herein without
definition shall have the meanings defined for such terms in the Lease.

B.         Pursuant to that certain Sublease dated February 9, 2009 (“Sublease”)
now between Tenant and IPERIAN, INC., a Delaware corporation (as
successor-in-interest to iZumi Bio, Inc.,) (“Subtenant”), Tenant subleases to
Subtenant the entire second floor of the Building, consisting of approximately
19,988 rentable square feet (“Second Floor Premises”).

C          Landlord and Tenant desire, subject to the terms and conditions set
forth below, to amend the Lease to, among other things, (i) extend the Term of
the Lease, (ii) provide for the surrender by Tenant of the entire first floor of
the Building, consisting of approximately 19,914 rentable square feet (“First
Floor Premises”) on May 31, 2011 (“FFP Surrender Date”), and (iii) provide for
the surrender by Tenant of the Second Floor Premises on March 31, 2012 (“SFP
Surrender Date”).

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.          Term.  The “Expiration Date” of the Term of the Lease is hereby
extended from March 31, 2012, until May 31, 2020.  From and after the Effective
Date, references in the Lease to “Term” shall mean the one hundred twenty (120)
months commencing on June 1, 2010 and expiring on May 31, 2020.

2.          Premises.

a.          Following the FFP Surrender Date. Notwithstanding anything to the
contrary contained in the Lease, commencing on June 1, 2011, the definition of
“Premises” shall be amended to mean the Second Floor Premises and the Third
Floor Premises.

As of June 1, 2011, the Site Plan attached to the Lease as Exhibit A2 describing
the Premises shall be deleted and replaced with Exhibit A attached hereto.

b.          Following the SFP Surrender Date.  Commencing on April 1, 2012, the
definition of “Premises” shall be amended to mean the Third Floor Premises.

As of April 1, 2012, Exhibit A attached hereto shall be amended to exclude the
Second Floor Premises.

C:\Users\ssachs\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\GAZX4J4Z\theravance (002).jpg
[tbph20180630ex1036aa376001.jpg]





1

--------------------------------------------------------------------------------

 



3.          Premises Square Footage.

a.          Following the FFP Surrender Date.  Commencing on June 1, 2011, the
definition of “Premises Square Footage” contained in the Basic Lease Information
shall be deleted and replaced with the following:

“Premises Square Footage:                                           39,902
rentable square feet”

b.          Following the SFP Surrender Date.  Commencing on April 1, 2012, the
definition of “Premises Square Footage” contained in the Basic Lease Information
shall be deleted and replaced with the following:

“Premises Square Footage:                                           19,914
rentable square feet”

4.          Tenant’s Proportionate Share.

a.           Following the FFP Surrender Date.  Commencing on June 1, 2011, the
definitions of “Tenant’s Proportionate Share of Project” and “Tenant’s
Proportionate Share of Building” contained in the Basic Lease Information shall
be deleted and replaced with the following:

“Tenant’s Proportionate Share of Project:          66.71%

Tenant’s Proportionate Share of Building:        66.71%”

b.          Following the SFP Surrender Date.  Commencing on April 1, 2012, the
definitions of “Tenant’s Proportionate Share of Project” and “Tenant’s
Proportionate Share of Building” contained in the Basic Lease Information shall
be deleted and replaced with the following:

“Tenant’s Proportionate Share of Project:          33.29%

Tenant’s Proportionate Share of Building:        33.29%”

5.          Monthly Base Rent.

a.          First Floor Premises/Third Floor Premises.  Notwithstanding anything
to the contrary contained in the Lease, commencing on the Effective Date of this
First Amendment, Monthly Base Rent for the First Floor Premises and the entire
third floor of the Building, consisting of approximately 19,914 rentable square
foot feet (“Third Floor Premises”) shall be payable as follows through the FFP
Surrender Date:

 

 

 

Time Period

    

Monthly Base Rent

 

 

 

6/1/10 — 5/31/11

 

$103,552.80 per month

 

b.          Third Floor Premises.  Notwithstanding anything to the contrary
contained in the Lease, commencing on June 1, 2011, Monthly Base Rent for the
Third Floor Premises shall be payable pursuant to the following table:

 

 

 

Time Period

    

Monthly Base Rent

 

 

 

6/1/11 — 3/31/12

 

$55,759.20 per month

4/1/12 — 3/31/13

 

$58,746.30 per month

4/1/13 — 3/31/14

 

$60,508.69 per month

4/1/14 — 3/31/15

 

$62,323.95 per month

4/1/15 — 3/31/16

 

$64,193.69 per month

4/1/16 — 3/31/17

 

$66,119.50 per month

4/1/17 — 3/31/18

 

$68,103.08 per month

4/1/18 — 3/31/19

 

$70,146.17 per month

4/1/19 — 3/31/20

 

$72,250.56 per month

4/1/20 — 5/31/20

 

$74,418.08 per month





2

--------------------------------------------------------------------------------

 



 

c.          Second Floor Premises.  Notwithstanding anything to the contrary
contained in the Lease, commencing on the date of this First Amendment, Tenant
shall pay to Landlord Monthly Base Rent for the Second Floor Premises through
the SFP Surrender Date, as follows:

 

 

 

 

Time Period

     

Monthly Base Rent

 

 

 

6/1/10 — 11/30/10

 

$51,968.80 per month

12/1/10 - 2/28/11

 

$41,175.28 per month

3/1/11 — 3/31/12

 

$42,410.54 per month

 

6.          Notice to Subtenant.  Concurrently with Tenant’s execution of this
First Amendment, Tenant shall notify Subtenant in writing that the Lease with
respect to the Second Floor Premises will terminate as of March 31, 2012,
pursuant to this First Amendment, and that Subtenant shall have no right to
extend the term of the Sublease beyond March 31, 2012.

7.          Additional Rent.  Notwithstanding anything to the contrary contained
in the Lease, commencing on December 1, 2010, until the SFP Surrender Date,
Tenant shall be required to pay for Expenses (as defined in Paragraph 4.2 of the
Lease) with respect to the Second Floor Premises only in an amount equal to
$1.50 per rentable square foot of the Second Floor Premises per month. 
Notwithstanding the foregoing, Tenant shall continue to pay Expenses and
Additional Rent for the First Floor Premises (through the FFP Surrender Date, as
the same may be extended pursuant to Section 12(a) below) and the Third Floor
Premises as provided for in the Lease.

8.          Additional Tenant Improvement Allowance.  Landlord and Tenant have
amended the 901 Gateway Lease to, among other things, provide Tenant an
“Additional TI Allowance” of up to $2,606,840.00.  Notwithstanding anything to
the contrary contained in the 901 Gateway Lease, Tenant shall only have the
right to use up to $782,052.00 of the Additional TI Allowance for the design and
construction of fixed and permanent improvements within the Third Floor Premises
desired by and performed by Tenant and which improvements shall be of a fixed
and permanent nature (the “Additional Tenant Improvements”); provided, however,
that Tenant shall comply with the terms of Section 3 of that certain First
Amendment to Lease of even date herewith entered into by Landlord and Tenant
with respect to the 901 Gateway Lease in connection with Tenant’s use of the
Additional TI Allowance and the construction by Tenant of the Additional Tenant
Improvements within the Third Floor Premises.

9.          Security Deposit.  Effective as of the Effective Date of this First
Amendment, Paragraph 7 of the Lease is hereby deleted in its entirety and
replaced with the following:

“7.           Security Deposit.  Tenant acknowledges and agrees that Tenant has
delivered to Landlord a Security Deposit (as defined in the 901





3

--------------------------------------------------------------------------------

 



Gateway Lease) pursuant to the terms of the 901 Gateway Lease and that Landlord
shall have the right to apply all or any portion of such Security Deposit in
connection with any Default (as defined in Paragraph 24) under this Lease.

The Security Deposit is not an advance rental deposit or a measure of Landlord’s
damages in case of Tenant’s default.  Upon each occurrence of a Default  by
Tenant under this Lease, Landlord may use all or any part of the Security
Deposit to pay delinquent payments due





4

--------------------------------------------------------------------------------

 



under this Lease, future rent damages under California Civil Code
Section 1951.2, and the cost of any damage, injury, expense or liability caused
by such Default, without prejudice to any other remedy provided herein or
provided by law.  Landlord’s right to use the Security Deposit under this
Paragraph 7 includes the right to use the Security Deposit to pay future rent
damages following the termination of this Lease pursuant to Paragraph 25.5
below.  Upon any use of all or any portion of the Security Deposit, Tenant shall
pay Landlord within twenty (20) days after receipt of written demand the amount
that will restore (by the delivery of a replacement or amended Letter of Credit)
the Security Deposit to the amount set forth in the definition of “Letter of
Credit” set forth in the Basic Lease Information of the 901 Gateway Lease. 
Tenant hereby waives the provisions of any law, now or hereafter in force,
including, without limitation, California Civil Code Section 1950.7, which
provide that Landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by Tenant or to clean the Premises, it being agreed that Landlord may, in
addition, claim those sums reasonably necessary to compensate Landlord for any
other loss or damage, foreseeable or unforeseeable, caused by the Default of
Tenant  or any of Tenant’s Agents under this Lease.  Upon bankruptcy or other
debtor-creditor proceedings against Tenant, the Security Deposit shall be deemed
to be applied first to the payment of Rent and other charges due Landlord for
periods prior to the filing of such proceedings, subject to applicable
bankruptcy law.  If Tenant shall fully perform every provision of this Lease to
be performed by Tenant and Landlord is holding cash in the amount of a
bifurcated Letter of Credit  (as described below) or cash proceeds therefrom,
the Security Deposit, or any balance thereof (i.e., after deducting therefrom
all amounts to which Landlord is entitled under the provisions of this Lease),
shall be returned to Tenant within ninety (90) days after the expiration or
earlier termination of this Lease.  If Landlord is holding a bifurcated Letter
of Credit upon the expiration or earlier termination of this Lease, Landlord
shall comply with the LC Issuer’s requirements necessary to cancel the
bifurcated Letter of Credit by the date that is ninety (90) days after the
expiration or earlier termination of this Lease.

Notwithstanding anything contained in this Paragraph 7 to the contrary, if
Landlord draws on the Letter of Credit for any reason, then Tenant shall have
the right, upon ten (10) days’ prior written notice to Landlord, to obtain a
refund from Landlord of any unapplied proceeds of the Letter of Credit which
Landlord has drawn upon, any such refund being conditioned upon Tenant
simultaneously delivering to Landlord a replacement Letter of Credit in the
amount required by, and otherwise meeting the requirements contained in, this
Paragraph 7 and Paragraph 7 of the 901 Gateway Lease.

Notwithstanding anything to the contrary contained herein or in the 901 Gateway
Lease, if requested by Landlord at any time following the date of this Lease,
Tenant shall cause the LC Issuing Bank (as defined in the 901 Gateway Lease) to
bifurcate the Letter of Credit (as defined in the 901 Gateway Lease) into two
separate letters of credit, one securing Tenant’s obligations under the 901
Gateway Lease and the other securing Tenant’s obligations under this Lease. 
Such bifurcated letters of credit shall each be in an amount specified by
Landlord, provided that the aggregate amount of such letters of credit shall
equal the amount of the Letter of Credit immediately prior to such bifurcation. 
Concurrently with the bifurcation of the Letter of Credit, Landlord and Tenant
shall enter into a modification of the 901 Gateway Lease and a modification of
this Lease, which modifications shall amend Paragraph 7 of the 901 Gateway Lease
and this Paragraph 7 to provide for separate, stand-alone security deposit
provisions in the 901 Gateway Lease and this Lease.

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Paragraph 7, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein.  Upon such transfer to such transferee or the
return of the Security Deposit to Tenant, Landlord shall have no further
obligation with respect to the Security Deposit, and Tenant’s right to the
return of the Security





5

--------------------------------------------------------------------------------

 



Deposit shall apply solely against Landlord’s transferee.  Landlord’s obligation
respecting the Security Deposit is that of a debtor, not a trustee, and no
interest shall accrue thereon.”

10.          Unreserved Parking Spaces.  Commencing on June 1, 2011, the
definition of “Unreserved Parking Spaces” contained in the Basic Lease
Information shall be deleted and replaced with the following:

“Unreserved Parking Spaces:                                Subject to the terms
of Paragraph 50, Tenant shall have the right, in common with other tenants of
the Project pro rata in accordance with the rentable area of the Premises and
the rentable areas of the Project occupied by such other tenants, to park in the
Project Parking Areas (as defined in Paragraph 50).”

11.        Surrender Plan.  Effective as of the Effective Date of this First
Amendment, Paragraph 32.9 of the Lease hereby is deleted in its entirety and
replaced with the following:

“32.9        Condition of Premises upon Expiration or Termination.  Upon the
expiration of the Term or earlier termination of Tenant’s right of possession,
Tenant shall surrender the Premises to Landlord (x) free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by Tenant or Tenant’s Agents (“Tenant HazMat
Operations”) in a manner consistent with prudent commercial practices and such
that no Hazardous Materials resulting from Tenant HazMat Operations remain at
the Premises in violation of Environmental Requirements and the continued
presence of such Hazardous Materials are not in excess of industry standards for
the occupancy and re-use of the Premises for research and scientific purposes by
a subsequent tenant of the Premises, and (z) released of any license, clearance
or other authorization of any kind issued by any governmental authority having
jurisdiction over the use, storage, handling, treatment, generation, release,
disposal, removal or remediation of Hazardous Materials in, on or about the
Premises (collectively referred to herein as “Hazardous Materials Clearances”). 
At least 3 months prior to the surrender of the Premises, Tenant shall deliver
to Landlord a narrative description of the actions proposed (or required by any
governmental authority) to be taken by Tenant in order to surrender the Premises
(including any installations permitted by Landlord to remain in the Premises) at
the expiration or earlier termination of the Term, free from any residual impact
from the Tenant HazMat Operations and in a manner consistent with prudent
commercial practices and such that no Hazardous Materials resulting from Tenant
HazMat Operations remain at the Premises in violation of Environmental
Requirements and the continued presence of Hazardous Materials are not in excess
of industry standards for the occupancy and re-use of the Premises for research
and scientific purposes by a subsequent tenant of the Premises (the “Surrender
Plan”).  Such Surrender Plan shall be accompanied by a current listing of
(i) all Hazardous Materials licenses and permits held by or on behalf of any of
Tenant or Tenant’s Agents with respect to the Premises, and (ii) all Hazardous
Materials used, stored, handled, treated, generated, released or disposed of or
from the Premises by Tenant or Tenant’s Agents, and shall be subject to the
review and approval of Landlord’s environmental consultant, which approval shall
not be unreasonably withheld, conditioned or delayed.  In connection with the
review and approval of the Surrender Plan, upon the request of Landlord, Tenant
shall deliver to Landlord or its consultant such additional non-proprietary
information concerning Tenant HazMat Operations as Landlord reasonably shall
request.  On or before such surrender, Tenant shall deliver to Landlord
commercially reasonable evidence that the approved Surrender Plan has been
satisfactorily completed and Landlord shall have the right, subject to
reimbursement at Tenant’s expense as set forth below, to cause Landlord’s
environmental consultant to inspect the Premises and perform such additional
procedures as may be deemed reasonably necessary to confirm that the Premises
are, as of the effective date of such surrender or early termination of the
Lease, free from any residual impact from Tenant HazMat Operations as required
pursuant to this Paragraph 7.  Tenant shall reimburse Landlord, as Additional
Rent, for the actual out-of pocket expense incurred by Landlord for Landlord’s
environmental consultant to review and approve the Surrender Plan and to visit
the Premises and verify satisfactory completion of the same, which





6

--------------------------------------------------------------------------------

 



cost shall not exceed $5,000.  Landlord shall have the unrestricted right to
deliver such Surrender Plan (subject to any standard non-reliance letter, if
any, prepared by Tenant and delivered by Tenant to Landlord concurrently with
Tenant’s delivery of the Surrender Plan to Landlord, which non-reliance letter
shall be applicable only to third parties other than Landlord) and any report by
Landlord’s environmental consultant with respect to the surrender of the
Premises to Landlord’s potential tenants, purchasers, lenders and other third
parties with a need to know in connection with Landlord’s business; provided,
however, that Landlord instructs such parties to treat the same as confidential.

If Tenant shall fail to prepare or submit a Surrender Plan reasonably approved
by Landlord, or if Tenant shall fail to complete the approved Surrender Plan, 
or if such Surrender Plan, whether or not approved by Landlord, shall fail to
adequately address any residual effect of Tenant HazMat Operations in, on or
about the Premises, shall fail to adequately address any Hazardous Materials
resulting from Tenant’s HazMat Operations remaining at the Premises in violation
of Environmental Requirements or in a manner not consistent with prudent
commercial practices or such that the continued presence of such Hazardous
Materials are in excess of industry standards for the occupancy and re-use of
the Premises for research and scientific purposes by a subsequent tenant of the
Premises,  Landlord shall have the right to take such actions as Landlord
reasonably may deem reasonable or appropriate to assure that the Premises and
the Project are surrendered free from any such residual impact from Tenant
HazMat Operations, the cost of which actions shall be reimbursed by Tenant as
Additional Rent, without regard to the limitation set forth in the first
paragraph of this Paragraph 32.9.

All obligations of Tenant hereunder not fully performed as of the expiration or
earlier termination of this Lease, including the obligations of Tenant under
Paragraph 32 of this Lease, shall survive the expiration or earlier termination
of the Term, including, without limitation, indemnity obligations, payment
obligations with respect to rent and obligations concerning the condition and
repair of the Premises.”

12.        Surrender of the Surrender Premises.

a.        First Floor Premises.  The Lease with respect to the First Floor
Premises shall terminate as provided for in the Lease on the FFP Surrender
Date.  Tenant shall voluntarily surrender the First Floor Premises on or before
such date in the condition which Tenant is required to surrender the Premises as
of the expiration of the Lease.  Tenant represents and warrants that since the
Commencement Date of the Lease, the First Floor Premises has been used solely
for offices purposes, warehousing and shipping and receiving (including the
storage of Subtenant’s chemicals in the warehouse space and storage of chemical
waste in the chemical waste room located in the First Floor Premises). 
Notwithstanding anything to the contrary contained herein or in the Lease, so
long as the First Floor Premises continues to be used solely for office
purposes, warehousing and shipping and receiving through the FFP Surrender Date,
Tenant shall not be required to provide Landlord a Surrender Plan with respect
to the First Floor Premises in connection with Tenant’s surrender of the First
Floor Premises.  From and after the FFP Surrender Date, Tenant shall have no
further rights or obligations of any kind with respect to the First Floor
Premises.  Notwithstanding the foregoing, those provisions of the Lease which,
by their terms, survive the termination of the Lease shall survive the surrender
of the First Floor Premises and termination of the Lease with respect to the
First Floor Premises as provided for herein.  Nothing herein shall excuse Tenant
from its obligations under the Lease with respect to the First Floor Premises
prior to the FFP Surrender Date.  Notwithstanding anything to the contrary
contained in the Lease, (i) Tenant shall not be required to remove any Tenant
Improvements or Alterations from the First Floor Premises in connection with its
surrender of the First Floor Premises and all Tenant Improvements and
Alterations located in the First Floor Premises shall become the Property of
Landlord on the Surrender Date, and (ii)  in addition to any such Tenant
Improvements and Alterations, all casework, if any, located in the First Floor





7

--------------------------------------------------------------------------------

 



Premises as of the date of this First Amendment shall also remain in the First
Floor Premises and become the Property of Landlord on the Surrender Date.

Tenant has informed Landlord that Tenant will be relocating certain of its
employees currently located in the First Floor Premises to a portion of Tenant’s
premises located within the 901 Gateway Building (as defined below).  Tenant
shall have the right to extend the term of the Lease with respect to the First
Floor Premises for a period of ninety (90) days in order to complete the
relocation of its employees.  Not later than 90 days after the mutual execution
and delivery of this First Amendment by the parties, Tenant shall notify
Landlord in writing (“FFP Notice”) whether Tenant elects to extend the term of
the Lease with respect to the First Floor Premises for such ninety (90) day
period.  If Tenant delivers the FFP Notice to Landlord within the time period
provided in the immediately preceding sentence, the FFP Surrender Date shall be
automatically extended for one (1) additional period of ninety (90) days (“FFP
Extension Period”).  During the FFP Extension Period, Tenant shall have the
right to continue to occupy the First Floor Premises pursuant to all of the
terms and conditions of the Lease, as modified by this First Amendment;
provided, however, that Tenant shall be required to pay Monthly Base Rent for
the First Floor Premises in an amount equal to $55,759.20 per month for each
month of the FFP Extension Period, along with all Additional Rent payable with
respect to the First Floor Premises pursuant to the terms of the Lease.

b.        Second Floor Premises.  The Lease with respect to the Second Floor
Premises shall terminate as provided for in the Lease on the SFP Surrender
Date.  Tenant shall voluntarily surrender the Second Floor Premises on or before
such date in the condition which Tenant is required to surrender the Premises as
of the expiration of the Lease and in compliance with the surrender requirements
set forth in the Lease (including this First Amendment).  From and after the SFP
Surrender Date, Tenant shall have no further rights or obligations of any kind
with respect to the Second Floor Premises.  Notwithstanding the foregoing, those
provisions of the Lease which, by their terms, survive the termination of the
Lease shall survive the surrender of the Second Floor Premises and termination
of the Lease with respect to the Second Floor Premises as provided for herein. 
Nothing herein shall excuse Tenant from its obligations under the Lease with
respect to the Second Floor Premises prior to the SFP Surrender Date. 
Notwithstanding anything to the contrary contained in the Lease, (i) Tenant
shall not be required to remove any Tenant Improvements or Alterations from the
Second Floor Premises in connection with its surrender of the Second Floor
Premises and all Tenant Improvements and Alterations located in the Second Floor
Premises shall become the Property of Landlord on the SFP Surrender Date, and
(ii) in addition to any such Tenant Improvements and Alterations, all laboratory
casework located in the Second Floor Premises as of the date of this First
Amendment shall also remain in the Second Floor Premises and become the Property
of Landlord on the SFP Surrender Date.

Notwithstanding anything to the contrary contained herein, Tenant acknowledges
that Landlord may enter into a direct lease with Subtenant pursuant to which
Subtenant would lease the Second Floor Premises directly from Landlord following
the SFP Surrender Date (“Direct Lease”).  If Landlord and Subtenant enter into a
Direct Lease prior to the SFP Surrender Date,  Tenant shall not be required to
provide Landlord a Surrender Plan with respect to the Second Floor Premises in
connection with Tenant’s surrender of the Second Floor Premises; provided,
however, that Landlord shall have the right to conduct any inspections and
testing of the Second Floor Premises determined reasonably necessary by Landlord
to determine whether the condition of the Second Floor Premises is in compliance
with the provisions of the Lease and whether any contamination has occurred in
or from the Second Floor Premises.  Upon request from Tenant, Landlord shall
provide Tenant with a copy of the results of such testing, subject to Landlord’s
standard non-reliance letter.  Notwithstanding anything to the contrary
contained herein, Tenant shall be required to pay the cost of such testing of
the Second Floor Premises if there is a violation of Paragraph 32 of the Lease
caused by Tenant or any of Tenant’s Agents or if contamination for which Tenant
is responsible under Paragraph 32 of the Lease is identified,





8

--------------------------------------------------------------------------------

 



along with all costs incurred to clean up, remove or remediate any contamination
identified by the investigations and testing conducted by Landlord hereunder.

c.        First Floor Warehouse/Shipping and Receiving.  Landlord acknowledges
and agrees that from and after the FFP Surrender Date the warehouse and shipping
and receiving areas located in the First Floor Premises will be Common Area to
which Tenant, Subtenant and other tenants, licensees and occupants of the
Building will have shared access for warehouse and shipping and receiving
purposes.  In addition, in connection with the splitting of services pursuant to
Section 13 below, Tenant may be required to locate the new CDA compressor, N2
and CO2 distribution systems and the House Vacuum in the warehouse space, which
likely would result in the removal of some existing cages (collectively, the
“Warehouse Relocation Work”).  Subject to the provisions of Section 13 below,
Landlord consents to Tenant’s installation of the Warehouse Relocation Work in
the First Floor warehouse, and Tenant’s continued use of the warehouse and
shipping and receiving areas in the First Floor Premises in common with other
tenants, licensees and occupants of the Building from and after the FFP
Surrender Date for such purposes.

13.        Splitting of Services.  Landlord and Tenant acknowledge that because
Tenant currently leases the entire Building pursuant to the Lease and that
certain adjacent building located at 901 Gateway Boulevard, South San Francisco,
California (“901 Building”) pursuant to the 901 Gateway Lease, the services
identified in this Section 13, along with any additional services which may be
identified by both Landlord and Tenant, each in the exercise of its reasonable
discretion (collectively, “Shared Services”), are currently shared between the
Building and the 901 Building.  Because Tenant is surrendering the First Floor
Premises and the Second Floor Premises pursuant to this First Amendment, Tenant
has requested that the Shared Services be split pursuant to this Section 13 so
that they may independently serve each of the Building and the 901 Building,
respectively (“Splitting Work”).

a.        Landlord shall make available to Tenant an allowance of up to
$250,000.00 (the “Splitting Allowance”) for the Splitting Work.  Except for the
Splitting Allowance, Tenant shall be solely responsible for all of the costs of
the Splitting Work.  Landlord and Tenant agree to work together in good faith to
minimize the cost of the Splitting Work.  The Splitting Allowance shall only be
available for use by Tenant for the payment of the cost of the Splitting Work
until July 31, 2012, and any portion of the Splitting Allowance which has not
been disbursed by Landlord for the Splitting Work on or before the expiration of
such date shall be forfeited and shall not be available for use by Tenant. 
Notwithstanding anything to the contrary contained herein, Landlord and Tenant
shall agree upon the equitable allocation of the cost of the Splitting Work for
any additional Shared Services identified by Landlord and Tenant after July 31,
2012, at the time such additional Shared Services are identified.

b.        Unless Landlord elects otherwise, Tenant shall perform the Splitting
Work pursuant to plans approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.  The contractors for the
Splitting Work shall be shall be selected by Tenant, subject to Landlord’s
approval, which approval shall not be unreasonably withheld. conditioned or
delayed.  Prior to the commencement of the Splitting Work, Tenant shall deliver
to Landlord a copy of any contract with Tenant’s contractors and certificates of
insurance from any contractor performing any part of the Splitting Work
evidencing industry standard commercial general liability, automotive liability,
“builder’s risk”, and workers’ compensation insurance.  Tenant shall cause the
general contractor to provide a certificate of insurance naming Landlord,
Alexandria Real Estate Equities, Inc., and Landlord’s lender (if any) as
additional insureds for the general contractor’s liability coverages required
above.  Landlord shall be entitled to receive the benefit of any warranties, if
any, obtained by Tenant with respect to Splitting Work





9

--------------------------------------------------------------------------------

 



c.        Except as otherwise expressly provided in this Section 13(c), Tenant
shall cause the Splitting Work to be completed on or before June 30, 2012. 
Notwithstanding the foregoing, Tenant shall complete the Splitting Work with
respect to the CO2, N2, CDA, DI and House Vacuum distribution of services
(“Specified Services”) no later than April 30, 2012; provided, however, that
Landlord may, by not less than one hundred twenty (120) days’ prior written
notice to Tenant, cause Tenant to complete the Splitting Work with respect to
the Specified Services prior to such date if Landlord intends to enter into a
lease or other occupancy agreement with a third party (including, without
limitation, Subtenant) with respect to any portion of the First Floor Premises
and/or Second Floor Premises.

d.        Notwithstanding anything to the contrary contained herein, Tenant
shall not be required to perform any Splitting Work with respect to the
telephone, IT, building management and security systems serving the Building
prior to March 31, 2011.  Prior to such date, Landlord and Tenant agree to work
together in good faith to determine the manner and timing of splitting such
systems at the lowest possible cost.

Tenant, at Tenant’s sole cost and expense, shall disconnect the existing public
address systems serving the First Floor Premises and the Second Floor Premises
on or before April 30, 2011.

14.        Utilities.  On or before September 1, 2010, Tenant shall transfer all
water, electricity, heat, light, power, sewer, refuse and trash collection
contracts for the Building to Landlord.  With respect to Tenant’s obligation to
transfer utilities to Landlord, Tenant and Landlord shall reasonably cooperate
to ensure that each such utility will continue to be available to the Building
without interruption.  Such cooperation shall include working with each party’s
account representative to coordinate the termination of the utility service in
Tenant’s name and the commencement of such service in Landlord’s name in a
manner that permits utility service without disruption.  With respect to
janitorial services for the Premises, during the Term, as extended, Tenant shall
provide janitorial services to the Premises pursuant to its contract for
janitorial services with the vendor performing such services for the 901
Building and Landlord shall have no obligation to provide janitorial services to
the Premises.  Except for janitorial services provided by Landlord with respect
to the Common Areas, which shall be passed through as an Expense, Landlord shall
provide for its own janitorial service to that portion of the Building not
occupied by Tenant, and may not charge Tenant for any portion of such service as
an Expense or otherwise.

Notwithstanding anything to the contrary contained in the Lease, as of the date
that all such utilities are established in Landlord’s name, Paragraph 5.1 of the
Lease shall be deleted in its entirety and replaced with the following:

“5.1        Tenants Obligation to Pay

Landlord shall provide, subject to the terms of this Paragraph 5.1, water,
electricity, heat, light, power, sewer, and other utilities (including natural
gas [but not process gas] and fire sprinklers to the extent the Project is
plumbed for such services), refuse and trash collection and janitorial services
(collectively, “Utilities”).  Landlord shall pay, as part of Expenses or subject
to Tenant’s reimbursement obligation, for all Utilities used on the Premises,
all maintenance charges for Utilities, and any storm sewer charges or other
similar charges for Utilities imposed by any governmental authority or Utility
provider, and any taxes, penalties, surcharges or similar charges thereon. 
Landlord may cause, at Tenant’s expense, any Utilities to be separately metered
or charged directly to Tenant by the provider.  Notwithstanding the foregoing,
Tenant’s cost for the installation of any separate meter shall not exceed that
then-applicable cost of a “Demon Meter” or its reasonable equivalent.  Tenant
shall pay directly to the Utility provider, prior to delinquency, any separately
metered Utilities and services which may be furnished to Tenant or the Premises
during the Term.  Tenant shall pay, as part of Expenses, its share of all
charges for jointly metered Utilities based upon consumption, as reasonably
determined by Landlord.  Tenant acknowledges that the Premises, the Building
and/or the Project may become subject to the





10

--------------------------------------------------------------------------------

 



rationing of Utility services or restrictions on Utility use as required by a
public utility company, governmental agency or other similar entity having
jurisdiction thereof.  Tenant acknowledges and agrees that its tenancy and
occupancy hereunder shall be subject to such rationing or restrictions as may be
imposed upon Landlord, Tenant, the Premises, the Building and/or the Project,
and Tenant shall in no event be excused or relieved from any covenant or
obligation to be kept or performed by Tenant by reason of any such rationing or
restrictions.  Upon request from Landlord, Tenant agrees to cooperate in good
faith with Landlord to develop the most efficient energy conservation program
possible in order to comply with Laws, but in no event shall Landlord have the
right to implement any energy conservation program (except to the extent
mandated by Law) which unreasonably interferes, in Tenant’s reasonable good
faith judgment, with Tenant’s operation of its business at the Premises.  Except
to the extent that an energy conservation or program or measure is mandated by
Law, Tenant shall have the right, in Tenant’s reasonable discretion, to approve
in advance any energy conservation program or measure proposed by Landlord.”

15.        Emergency Generator. Although Landlord is the owner of emergency
generator and related automatic transfer switches serving the Building and the
901 Building(collectively, the “Emergency Generator”), prior to the date of this
First Amendment, Tenant, as the sole tenant of the Building and the 901
Building, has been operating and maintaining the Emergency Generator. Tenant
shall, on the date that is 1 day after the mutual execution and delivery of this
First Amendment by the parties (“EG Transfer Date”), (x) deliver the Emergency
Generator  to Landlord in good working order with a full tank of diesel
(y) assign to, transfer and deliver to Landlord all governmental permits and
licenses (to the extent such permits and licenses are assignable), if any,
warranties (to the extent assignable), operating and maintenance manuals,
records and other documents concerning the Emergency Generator, and
(y) terminate any service, maintenance or other contracts maintained by Tenant
with respect to the Emergency Generator.  Tenant has not been obligated to
maintain a wastewater permit in connection with the Emergency Generator.  With
respect to any permit required for the Emergency Generator, Landlord
acknowledges and agrees that Tenant has been in the process of obtaining a
generator permit in connection with a Tenant permitting process underway with
the Bay Area Air Quality Management District (“BAAQMD”) for the 901 Building,
that Tenant will remove the generator from its permit application with BAAQMD,
and that Landlord will need to obtain a generator permit from BAAQMD in its own
name.  To the best of Tenant’s knowledge, Tenant does not have any other permits
in connection with the Emergency Generator.  To the extent Tenant has current
contracts with any vendors for the Emergency Generator, Tenant and Landlord
shall reasonably cooperate to assign or terminate such contracts in the manner
set forth in Section 14 above regarding utilities.

To the extent it is not possible for Tenant to remove the request for a
generator permit from its BAAQMD application or to assign or terminate any
service maintenance or other contracts within 1 day after the mutual execution
and delivery of this First Amendment, Tenant shall not be in default hereunder
if Tenant promptly commences efforts to do so and diligently performs until such
actions have been completed within a reasonable period after such date.

Landlord shall, within 5 days of the EG Transfer Date, as part of Expenses,
conduct such testing of the Emergency Generator required, in Landlord’s sole and
absolute discretion, to determine whether the Emergency Generator is, in fact,
in good working order.  If such testing discloses that the Emergency Generator
is not in good working order, Landlord shall have the right, at Tenant’s sole
cost and expense, to perform any maintenance and/or repairs required to put the
Emergency Generator in good working order.

Following the EG Transfer Date, Landlord’s sole obligation for either providing
emergency generators or providing emergency back-up power to Tenant shall be:
(i) to provide emergency generators with not less than the current capacity of
the Emergency Generator and Tenant shall be entitled to Tenant’s share of the
capacity thereof available for use by all tenants





11

--------------------------------------------------------------------------------

 



of the Building and the 901 Building, collectively, in accordance with the
rentable area of the Premises and the 901 Buildingand the collective rentable
areas of the Building and the 901 Building occupied by such other tenants,
(ii) to contract with a third party to maintain the emergency generators
(“Emergency Generator Servicer”) as per the manufacturer’s standard maintenance
guidelines, and (iii) to obtain and maintain licenses for the emergency
generators as required by applicable law.  Landlord shall have no obligation to
provide Tenant with operational emergency generators or back-up power or to
supervise, oversee or confirm that the Emergency Generator Servicer or any other
third party maintaining the emergency generators is maintaining the generators
as per the manufacturer’s standard guidelines or otherwise.  Landlord shall
provide to Tenant copies of any reports received by Landlord from the Emergency
Generator Servicer regarding its maintenance and repairs of the emergency
generators; provided, however, that in no event shall Landlord’s failure to
deliver such reports constitute a default by Landlord under the Lease.  During
any period of replacement, repair or maintenance of the emergency generators
when the emergency generators are not operational, including any delays thereto
due to the inability to obtain parts or replacement equipment, Landlord shall
have no obligation to provide Tenant with an alternative back-up generator or
generators or alternative sources of back-up power.  Tenant expressly
acknowledges and agrees that Landlord does not guaranty that such emergency
generators will be operational at all times or that emergency power will be
available to the Premises when needed.  Landlord shall provide Tenant with not
less than five (5) business days’ notice of the scheduled disruption in the
operation of the emergency generators. In the case of an emergency, Landlord
shall provide Tenant with notice of any emergency disruption as soon as
reasonably possible after Landlord becomes aware of the need for such emergency
disruption.

16.        Maintenance.  Tenant shall continue to maintain the Building pursuant
to Paragraph 13.1 of the Lease following the FFP Surrender Date until such date
that Landlord notifies Tenant in writing that Landlord shall assume the
maintenance of the Building (“Assumption Date”); provided, however, that in no
event shall the Assumption Date occur after July 31, 2011.  Nothing contained
herein shall release Tenant from its obligations arising prior to the Assumption
Date.  Commencing on the Assumption Date, Paragraph 13 of the Lease shall be
deleted in its entirely and replaced with the following:

“13.  MAINTENANCE AND REPAIRS OF PREMISES

13.1  Landlord Repairs.  Landlord, as an Expense, shall repair, replace when
necessary (as reasonably determined by Landlord) and maintain in good repair the
exterior of the Building (including exterior doors), parking, landscaping,
exterior lighting, roof membrane, roof covering and all other Common Areas of
the Project, including HVAC, plumbing, fire sprinklers, elevators, fire safety
equipment, sewer and septic systems, the Emergency Generator and all other
building systems serving the Premises and other portions of the Project
(“Building Systems”), uninsured losses and damages caused by Tenant, or by any
of Tenant’s Agents excluded.  Landlord, at Landlord’s sole cost without right of
reimbursement from Tenant, shall repair, replace when necessary (as reasonably
determined by Landlord) and maintain the structural portions of the roof
(specifically excluding the roof membrane and the roof covering, the repair
and/or replacement of which shall be treated as an Expense), the foundation,
footings, floor slab and load-bearing walls and exterior walls of the Building
(excluding any glass and any routine maintenance, including, without limitation,
any painting, sealing, patching and waterproofing of such walls, repair, the
maintenance of which shall be treated as an Expense), uninsured losses and
damages caused by Tenant or Tenant’s Agents excluded.  Any losses and damages
caused by Tenant or any Tenant Agent shall be repaired by Landlord, to the
extent not covered by insurance, at Tenant’s sole cost and expense.  Landlord
reserves the right to stop Building Systems services when necessary (i) by
reason of accident or emergency, or (ii) for planned repairs, alterations or
improvements, which are, in the reasonable judgment of Landlord, desirable or
necessary to be made, until said repairs, alterations or improvements shall have
been completed.  Landlord shall have no responsibility or liability for failure
to supply Building Systems services during any such





12

--------------------------------------------------------------------------------

 



period of interruption; provided,  however, that Landlord shall, except in case
of emergency, give Tenant not less than five (5) business days’ advance notice
of any planned stoppage of Building Systems services for routine and planned
maintenance, repairs, alterations or improvements.  Tenant shall promptly give
Landlord written notice of any repair required by Landlord pursuant to this
section, after which Landlord shall make a commercially reasonable effort to
effect such repair within five (5) business days, or, where the repair cannot
reasonably be completed within five (5) business days, as soon as reasonably
possible thereafter.  Landlord shall not be liable for any failure to make any
repairs or to perform any maintenance unless such failure shall persist for an
unreasonable time after the time periods set forth herein.  Tenant waives its
rights under any state or local law to terminate this Lease or to make such
repairs at Landlord’s expense and agrees that the parties’ respective rights
with respect to such matters shall be solely as set forth herein. Repairs
required as the result of fire, earthquake, flood, vandalism, war, or similar
cause of damage or destruction shall be controlled by Paragraph 21.

Notwithstanding anything to the contrary contained in the Lease, commencing on
the Assumption Date, to the extent that Landlord performs or is required to
perform any capital repairs, replacements or improvements for the Project,
whether to comply with Law, with any obligation imposed on Landlord pursuant to
this Lease or at Landlord’s election, Tenant shall be responsible as part of
Expenses for its Proportionate Share of the cost of such capital repairs,
replacements and improvements amortized over the useful life (as reasonably
determined by Landlord taking into account relevant real estate accounting
principles, consistently applied, including, without limitation, the hours of
operation of the Building and its use for laboratory/office purposes) of such
capital items.  Tenant shall pay Tenant’s Proportionate Share of such amortized
costs for each month after such capital repairs, replacements or improvements
are completed until the first to occur of the expiration of the Term (as it may
be extended) or the end of the period over which such costs are amortized.

13.2        Tenant’s Repairs.  Subject to Paragraph 13.1 hereof, Tenant, at its
expense, shall repair and maintain in good condition all portions of the
Premises, including, without limitation, entries, doors (excluding exterior
doors providing access to the Building, maintenance, repair and replacement of
which is the obligation of Landlord as an Expense), ceilings, interior windows,
interior walls, and the interior side of demising walls.  Should Tenant fail to
make any such repair or replacement or fail to maintain the Premises, Landlord
shall give Tenant notice of such failure.  If Tenant fails to commence cure of
such failure within ten (10) days of Landlord’s notice, and thereafter
diligently prosecute such cure to completion, Landlord may perform such work and
shall be reimbursed by Tenant within thirty (30) days after receipt of written
demand therefor (together with reasonable documentation); provided, however,
that if such failure by Tenant creates or could create an emergency, Landlord
may immediately commence cure of such failure and shall thereafter be entitled
to recover the actual and reasonable costs of such cure from Tenant.  Subject to
Paragraphs 21 and 22 of the Lease, Tenant shall bear the full uninsured cost of
any repair or replacement to any part of the Project that results from damage
caused by Tenant or any Tenant Party and any repair that benefits only the
Premises.”

17.        Signs.  Tenant shall be entitled to its Proportionate Share of any
available external Building signage, if any, which signage shall be at Tenant’s
cost and expense.  Notwithstanding the foregoing, Tenant acknowledges and agrees
that Tenant’s signage on the Building including, without limitation, the size,
color and type, shall be subject to Landlord’s prior written approval and shall
be consistent with Landlord’s signage program at the Project and applicable
legal requirements.  Tenant shall be responsible, at Tenant’s sole cost and
expense, for the maintenance of Tenant’s signage, for the removal of Tenant’s
signs at the expiration or earlier termination of this Lease and for the repair
all damage resulting from such removal.

18.        Option to Renew.  Tenant shall have two (2) options (each a “Renewal
Option”) to extend the term of this Lease with respect to the entire Premises
for successive periods of five (5) years each (each a “Renewal Term”) pursuant
to the provisions of Paragraph 49 of the Lease.  For





13

--------------------------------------------------------------------------------

 



avoidance of doubt, the parties hereby acknowledge and agree that if the Monthly
Base Rent during any Renewal Term is calculated pursuant to Paragraph
49.4(ii) of the Lease, Monthly Base Rent shall be increased on each annual
anniversary of the commencement of such Renewal Term by a percentage as
determined by Landlord and agreed to by Tenant at the time the Fair Market Rent
is determined.

19.        Right of First Offer.  Notwithstanding anything to the contrary
contained herein or in the Lease, Paragraph 51 of the Lease is hereby deleted in
its entirety and of no further force or effect and Tenant shall have no further
right of first offer or other right to purchase the Building.

20.        Right to Expand.

a.        Right of First Refusal.  From and after the FFP Surrender Date with
respect to the First Floor Premises, and from and after the SFP Surrender Date
with respect to the Second Floor Premises through the expiration or earlier
termination of the Term, each time that Landlord intends to accept a written
proposal (the “Pending Deal”) to lease the First Floor Space or, if applicable,
the Second Floor Space to a third party (“ROFR Space”), Landlord shall deliver
to Tenant written notice (the “Pending Deal Notice”) of the existence and the
terms of such Pending Deal; provided, however, that the terms of this
Section 20(a) shall not apply to any current or future transaction pursuant to
which Landlord intends to lease all or any of the Second Floor Space and/or the
First Floor Premises directly to Subtenant.  Tenant shall be entitled to
exercise its right under this Section 20(a) only with respect to the entire ROFR
Space. Within ten (10) business days after Tenant’s receipt of the Pending Deal
Notice, Tenant shall deliver to Landlord written notice (the “Space Acceptance
Notice”) if Tenant elects to lease the ROFR Space.  Tenant’s right to receive
the Pending Deal Notice and election to lease or not lease the ROFR Space
pursuant to this Section 20(a) is hereinafter referred to as the “Right of First
Refusal.” If Tenant elects to lease the ROFR Space by delivering the Space
Acceptance Notice within the required ten (10) business day period, Tenant shall
be deemed to agree to lease the ROFR Space on the terms and conditions set forth
in the Pending Deal Notice and any other terms agreeable to Landlord and Tenant,
in the respective sole discretion of each party.

If (i) Tenant fails to deliver a Space Acceptance Notice to Landlord within the
required ten (10) business day period, or (ii) no lease amendment or lease
agreement for the ROFR Space, acceptable to Landlord and Tenant in their
respective reasonable discretion, has been executed and delivered by the parties
within thirty (30) days after Landlord delivers a draft of the same to Tenant
despite the good faith efforts of both parties, Tenant shall be deemed to have
elected not to exercise Tenant’s right to lease the ROFR Space pursuant to the
Pending Deal Notice in question in which case Tenant shall be deemed to have
forever waived its right to lease the ROFR Space pursuant to the Pending Deal
Notice in question, this Section 20(a) shall terminate and be of no further
force or effect with respect to the Pending Deal Notice in question, and
Landlord shall have the right to lease the ROFR Space to the party that was the
subject of the Pending Deal Notice on substantially the same business terms and
conditions set forth in the Pending Deal Notice.  Notwithstanding the foregoing,
if Landlord negotiates with the proposed tenant economic lease terms materially
more favorable (but in no event shall the economic lease terms be considered
materially more favorable unless the difference in net effective base rent is
10% or greater), as reasonably determined by Landlord, than those offered to
Tenant but rejected as part of the Pending Deal Notice, Landlord shall be
required to submit the more favorable economic terms to Tenant for its review. 
Tenant shall have five (5) business days after receipt of the more favorable
economic terms to accept or reject the revised terms.  If Tenant rejects the
more favorable terms, Landlord shall be free to enter into a lease with the
proposed tenant on such terms.  Tenant’s rejection of any particular Pending
Deal Notice shall not relieve Landlord of its obligation to again offer any
Right of First Refusal Space to Tenant at any time that Landlord intends, other
than with respect to Subtenant with respect to whom the terms of this Section 20
shall not apply, to again agree to a written proposal from another party to
lease such space in such period.





14

--------------------------------------------------------------------------------

 



b.        Amended Lease.  If: (i) Tenant fails to timely deliver a Space
Acceptance Notice, or (ii) after the expiration of a period of thirty (30) days
from Tenant’s delivery of a Space Acceptance Notice pursuant to Section 20(a),
no lease amendment or lease agreement for the ROFR Space, acceptable to Landlord
and Tenant, in the respective sole discretion of each, has been executed, Tenant
shall be deemed to have waived its right to lease the ROFR Space at issue.

c.        Exceptions.  Notwithstanding the above, the Right of First Refusal
shall not be in effect and may not be exercised by Tenant:

(i)         during any period of time that Tenant is in Default under any
provision of the Lease; or

(ii)          if Tenant has been in Default under any provision of the Lease
three (3) or more times, whether or not the Defaults are cured, during the
twelve (12) month period prior to the date on which Tenant seeks to exercise the
Right of First Refusal.

d.        Termination.  The Right of First Refusal shall terminate and be of no
further force or effect even after Tenant’s due and timely exercise of the Right
of First Refusal, if, after such exercise, but prior to the commencement date of
the lease of such ROFR Space, (i) Tenant fails to timely cure any default by
Tenant under the Lease; or (ii) Tenant has Defaulted three (3) or more times
during the period from the date of the exercise of the Right of First Refusal to
the date of the commencement of the lease of the ROFR Space, whether or not such
Defaults are cured.

e.        Rights Personal.  The Right of First Refusal is personal to Tenant and
is not assignable without Landlord’s consent, which may be granted or withheld
in Landlord’s sole discretion separate and apart from any consent by Landlord to
an assignment of Tenant’s interest in the Lease, except that they may be
assigned in connection with any Permitted Transfer of this Lease.

f.        No Extensions.  The period of time within which the Right of First
Refusal may be exercised shall not be extended or enlarged by reason of Tenant’s
inability to exercise the Right of First Refusal.

21.        Additional Modifications to Lease.  From and after the Effective Date
of this First Amendment, the Lease shall be modified as follows:

a.          Modification to Basic Lease Information.  The Tenant’s Contact
Person shall be “General Counsel” rather than “Marty Glick”.

b.          Modification to Paragraph 2.3(a), “Changes to Common Area”.  The
following shall be added at the end of Paragraph 2.3(a):  “Notwithstanding the
foregoing, Landlord’s exercise of the foregoing rights shall not materially
interfere with Tenant’s access to or use of the Premises to the extent that
Tenant’s business operations are materially interrupted thereby.”

c.          Modification to Paragraph 2.3(b), “Changes to Common Area”.  The
second sentence of Paragraph 2.3(b) hereby is deleted and revised to state in
its entirety as follows:  “During periods of construction only, Landlord shall
have the right to provide parking to Tenant on properties reasonably proximate
to the Project (the “Adjacent Properties”) or through the use of valets or
parking attendants on the Parking Areas or the Adjacent Properties, provided
that Tenant shall at all times have parking for the number of automobiles
contemplated under the Lease.”

d.          Modification to Paragraph 4.2, “Additional Rent”. There shall be
added to Paragraph 4.2 a new Paragraph 4.2.11, “Exclusions from Expenses”, which
reads as follows:

 





15

--------------------------------------------------------------------------------

 



“4.2.11        Exclusions from Expenses.  Notwithstanding anything to the
contrary contained in this Paragraph 4.2, and in addition to the exclusions set
forth in the preceding paragraph, there shall be excluded from Expenses and
Additional Rent the following: (i) leasing commissions, advertising expenses,
promotional expenses, attorneys’ fees, disbursements, and other costs and
expenses incurred in procuring prospective tenants, negotiating and executing
leases, and constructing improvements required to prepare for a new tenant’s
occupancy for the Building or the Project, if any; (ii) finance and debt service
fees, principal and/or interest on debt or amortization payments on any
mortgages executed by Landlord covering Landlord’s property, any other
indebtedness of Landlord, and rental under any ground lease or leases for the
Building or the Project; (iii) any depreciation allowance or expense,
amortization (except for expenditures permitted under this Lease) or expense
reserve; (iv) the costs of Landlord’s third party property manager or, if there
is no third party property manager, administration fees in excess of the amount
of 3.0% of Base Rent); (v) except for management fees, Landlord’s general
overhead and any overhead or profit increment to any subsidiary or affiliate of
Landlord for services on or to the Project to the extent that the cost of such
service exceeds competitive costs for such services rendered by persons or
entities of similar skill, competence and experience other than a subsidiary or
affiliate of Landlord; (vi) any costs or expenses representing any amount paid
for services and materials to a (personal or business) related person, firm, or
entity to the extent such amount exceeds the amount that would have been paid
for such service or materials at the then existing market rates in the absence
of such relationship; (vii) compensation paid to any employee of Landlord above
the grade of Property Manager/Building Superintendent, including officers and
executives of Landlord (provided that Landlord may pass through as Expenses
compensation paid to employees at or below the grade of Property
Manager/Building Superintendant or affiliates of Landlord providing services to
the Project); (viii) costs of electrical energy furnished and metered directly
to tenants of the Project or for which Landlord is entitled to be reimbursed by
tenants as additional rental over and above tenant’s Monthly Base Rent or
pass-through of Expenses; (ix) the cost of any work or service furnished to any
tenant or occupant of the Project to a materially greater extent or in a
materially more favorable manner than that furnished generally to the tenants
and other occupants of the Project, or the costs of work or service furnished
exclusively for the benefit of any tenant or occupant of the Project or at such
tenant’s cost; (x) the costs and expenses incurred in resolving disputes with
other tenants, other occupants, or prospective tenants or occupants of the
Project, collecting rents or otherwise enforcing leases of the tenants of the
Project; (xi) any costs incurred to remove, study, test, remediate or otherwise
related to the presence of Hazardous Materials in the Building, which Hazardous
Materials (A) Tenant proves originated from any separately demised tenant space
within the Building other than the Premises or (B) Tenant proves were not
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Building by Tenant or Tenant’s Agents; (xii) the costs of
any work or service performed for any facility other than a facility located
within the Project; (xiii) the costs of repairs, alterations, and general
maintenance necessitated by the gross negligence or willful misconduct of
Landlord or its agents, employees, or contractors or repairs; (xiv) interest or
penalties due to the late payment by Landlord of taxes, utility bills or other
such costs (except to the extent caused by Tenant’s action or inaction);
(xv) any of the following tax or assessment expenses: (a) estate, inheritance,
transfer, gift, federal, state or franchise taxes of Landlord, or (b) penalties
and interest, other than those attributable to Tenant’s failure to comply timely
with its obligations pursuant to this Lease; and (xvi) bad debt expenses and
charitable contributions and donations.  Landlord agrees that (a) Landlord will
not collect or be entitled to collect more than one hundred percent (100%) of
the Expenses actually paid by Landlord in connection with the operation of the
Project in any calendar year, and (b) Landlord shall make no profit from
Landlord’s collection of Expenses.”





16

--------------------------------------------------------------------------------

 



e.          Modifications to Paragraph 15, “Tenant’s Insurance”.  The third
sentence of Paragraph 15.2 hereby is revised in its entirety to state:  “No such
policy shall contain a deductible greater than Twenty-Five Thousand Dollars
($25,000.00).  Paragraph 15.5 hereby is deleted and revised to state in its
entirety as follows:  “All insurance required to be carried by Tenant hereunder
shall be maintained with insurance companies authorized to do business in the
State of California for the issuance of the applicable type of insurance
coverage and rated A-VII or better in Best’s Key Rating Guide.  Tenant shall
deliver to Landlord certificates of insurance and true and complete copies of
any and all endorsements required herein for all insurance required to be
maintained by Tenant hereunder at the execution of this Lease by Tenant.  Tenant
shall, at least thirty (30) days prior to expiration of each policy, furnish
Landlord and the other parties named as additional insureds with certificates of
renewal thereof.  Tenant shall (i) provide Landlord with 30 days advance written
notice of cancellation of each policy, and (ii) require Tenant’s insurer to
endeavor to provide 30 days advance written notice of cancellation of each
policy.”

f.           Modification to Paragraph 23.2, “Assignment and Subletting —
Requirements of Request for Consent”.  Paragraph 23.2 shall be amended to
provide that if Tenant requests consent to a proposed assignment or subletting
(except in connection with a Permitted Transfer), whether or not the term of the
proposed transfer is for the balance of the Term, Landlord shall have the right
to recapture that portion of the Premises that is the subject of the proposed
assignment or subletting and terminate the Lease with respect thereto; provided,
however, that subsection (3) of Paragraph 23.2 shall be of no further force or
effect and Landlord shall not have the right to sublease or take an assignment,
as the case may be, of the interest in the Lease that is at issue.

g.          Modification to Paragraph 24, “Tenant’s Default”.  The following is
hereby added at the end of Paragraph 24.(a):  “provided, however, that if Tenant
vacates the Premises at any time during the last nine (9) months of the Term but
continues to perform all of its obligations hereunder, including, without
limitation, maintaining all insurance policies required by this Lease and
complying with all of the requirements of Paragraph 32.9, Tenant shall not be
deemed to be in default under this Paragraph 24.(a);”.

h.          Modification to Paragraph 32.2, “Tenant’s Obligation to Update
Disclosure Certificates”.  The first sentence of Paragraph 32.2 hereby is
deleted and revised to state in its entirety as follows:  “Within ten
(10) business days after receipt of Landlord’s written request, Tenant shall
complete, execute and deliver to Landlord an updated Disclosure Certificate
(each, an “Updated Disclosure Certificate”) describing Tenant’s then current and
proposed future uses of Hazardous Materials on or about the Premises, which
Update Disclosure Certificates shall be in the same format as that which is set
forth in Exhibit D or in such other form as is reasonably acceptable to
Landlord”.

i.           Modification to Paragraph 34, “Waiver”.  The last two sentences of
Paragraph 34 hereby are deleted and revised to state in their entirety as
follows:  “No delay or omission in the exercise of any right or remedy of
Landlord or Tenant in regard to any default by the other shall impair such right
or remedy or be construed as a waiver.  Any waiver by Landlord or Tenant of any
default must be in writing and shall not be a waiver of any other default
concerning the same or any other provisions of this Lease.”

j.           Modification to Paragraph 40, “Financial Statements”.  Paragraph 40
hereby is deleted and revised to state in its entirety as follows:  “Within ten
(10) days after Landlord’s request, Tenant shall deliver to Landlord the then
current, or if Tenant is a publicly traded company, the most recent publicly
available financial statements of Tenant prepared, compiled or reviewed by a
certified public accountant, including a balance sheet and





17

--------------------------------------------------------------------------------

 



profit and loss statement for the most recent prior year, all prepared in
accordance with GAAP.”.

k.           New Paragraphs.  The following new paragraphs are hereby added to
the Lease:

“53.           Commercially Reasonable.  Where Landlord or Tenant are required
to use “best efforts” in the performance of any obligation under this Lease,
“best efforts” shall mean “commercially reasonable good faith efforts.”

“54.           Force Majeure.  Whenever a period of time is herein prescribed
for action (other than the payment of money) to be taken by Landlord or Tenant,
such party shall not be liable or responsible for, and there shall be excluded
from the computation for any such period of time, any delays due to strikes,
riots, acts of God, shortages of labor or materials, war, terrorist activity,
governmental laws, regulations or restrictions”.

22.        Brokers.  Landlord and Tenant each represents and warrants that it
has not dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this First Amendment and that no Broker brought about this
transaction, other than BT Cassidy/Turley.  Landlord and Tenant each hereby
agree to indemnify and hold the other harmless from and against any claims by
any Broker, other than the broker, if any named in this Section 22, claiming a
commission or other form of compensation by virtue of having dealt with Tenant
or Landlord, as applicable, with regard to this First Amendment.

23.        OFAC.  To Tenant’s knowledge, without any duty of inquiry, as of the
date of Tenant’s execution of this First Amendment, Tenant is currently (a) in
compliance with and shall at all times during the Term of the Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of the Lease be listed on, the Specially
Designated Nationals and Blocked Persons List maintained by OFAC and/or on any
other similar list maintained by OFAC or other governmental authority pursuant
to any authorizing statute, executive order, or regulation, and (c) not a person
or entity with whom a U.S. person is prohibited from conducting business under
the OFAC Rules.

24.        Miscellaneous.

a.        This First Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions.  This First
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

b.        This First Amendment is binding upon and shall inure to the benefit of
the parties hereto, their respective agents, employees, representatives,
officers, directors, divisions, subsidiaries, affiliates, assigns, heirs,
successors in interest and shareholders.

c.        Tenant acknowledges that it has read the provisions of this First
Amendment, understands them, and is bound by them. Time is of the essence in
this First Amendment.

d.        This First Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument.  The signature page of any
counterpart may be detached therefrom without impairing the legal effect of the
signature(s) thereon provided such signature page is attached to any other
counterpart identical thereto except having additional signature pages executed
by other parties to this First Amendment attached thereto.

 





18

--------------------------------------------------------------------------------

 



e.        Except as amended and/or modified by this First Amendment, the Lease
is hereby ratified and confirmed and all other terms of the Lease shall remain
in full force and effect, unaltered and unchanged by this First Amendment.  In
the event of any conflict between the provisions of this First Amendment and the
provisions of the Lease, the provisions of this First Amendment shall prevail. 
Whether or not specifically amended by this First Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this First Amendment.

[Signatures are on the next page.]





19

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

 

 

 

 

 

TENANT:

 

 

 

THERAVANCE, INC.,

 

a Delaware corporation

 

 

 

/s/ Rick E Winningham

 

 

 

By: Rick E Winningham

 

Its: Chief Executive Officer

 

 

 

 

 

LANDLORD:

 

 

 

ARE-901/951 GATEWAY BOULEVARD, LLC,

 

a Delaware limited liability company

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

a Delaware limited partnership,

 

 

managing member

 

 

 

 

 

By:

ARE-QRS CORP.,

 

 

 

a Maryland corporation,

 

 

 

general partner

 

 

 

 

 

 

 

/s/ Eric S. Johnson

 

 

 

 

 

 

 

By: Eric S. Johnson

 

 

 

Its: Vice President, Real Estate Legal Affairs

 





20

--------------------------------------------------------------------------------

 



EXHIBIT A

The Premises

(Attached)

 

 



21

--------------------------------------------------------------------------------

 

Page  - 1

SECOND AMENDMENT TO LEASE

This Second Amendment (the “Amendment“) to Lease is made as of 10-1        ,
2010, by and between ARE-901/951 GATEWAY BOULEVARD, LLC, a Delaware limited
liability company ("Landlord"), and THERAVANCE, INC., a Delaware corporation
successor-in-interest to ADVANCED MEDICINE, INC., a Delaware corporation
("Tenant").

RECITALS

A.         Landlord and Tenant have entered into that certain Amended and
Restated Lease Agreement dated January 1, 2001 as amended by that certain First
Amendment to Lease (“First Amendment”) dated June 1, 2010 (as amended, the
"Lease), wherein Landlord leased to Tenant certain premises (the "Premises")
located at located 951 Gateway Boulevard, South San Francisco, California as
more particularly described therein. Capitalized terms not otherwise defined
herein shall have the meanings ascribed to such terms in the Lease.

B.         Landlord and Tenant desire, subject to the terms and conditions set
forth below, to amend the Lease, to among other things, extend Tenant’s right to
extend the term of the Lease with respect to the First Floor of the Premises as
set forth in the second paragraph of Section 12.a of the First Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference , the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agrees
as follows:

1.         Amendment. The third sentence of the second paragraph of Section 12.a
of the First Amendment is hereby deleted in its entirety and replaced with the
following:

“Not later than one hundred eighty (180) days after the mutual execution and
delivery of this First Amendment by the parties, Tenant shall notify Landlord in
writing (“FFP Notice”) whether Tenant elects to extend the term of the Lease
with respect to the First Floor Premise for such ninety (90) day period.”

2.           Miscellaneous.

(a)        This Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Amendment may
be amended only by an agreement in writing, signed by the parties hereto.

(b)        This Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.

(c)        This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any





Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

Page  - 2

other counterpart identical thereto except having additional signature pages
executed by other parties to this Amendment attached thereto.

(d)        Landlord and Tenant each represent and warrant that it has not dealt
with any broker, agent or other person (collectively, “Broker“) in connection
with this transaction, and that no Broker brought about this transaction.
Landlord and Tenant each hereby agree to indemnify and hold the other harmless
from and against any claims by any Broker claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this leasing transaction.

(e)        Except as amended and/or modified by this Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Amendment. In the event
of any conflict between the provisions of this Amendment and the provisions of
the Lease, the provisions of this Amendment shall prevail. Whether or not
specifically amended by this Amendment, all of the terms and provisions of the
Lease are hereby amended to the extent necessary to give effect to the purpose
and intent of this Amendment.

(Signatures on Next Page)





Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

Page  - 3

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

 

 

 

 

TENANT:

 

 

 

THERAVANCE, INC.,

 

a Delaware corporation

 

 

 

By:

 /s/ Mike Aguilar

 

Its:

 SVP & CFO

 

 

 

 

 

LANDLORD:

 

 

 

ARE-901/951 GATEWAY BOULEVARD, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

a Delaware limited partnership,

 

 

managing member

 

 

 

 

By:

ARE-QRS CORP.,

 

 

 

a Maryland corporation,

 

 

 

general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Eric S. Johnson

 

 

 

 

Vice President, Real Estate Legal Affairs

 

 



Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

 

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this "Third Amendment") is made as of
September 27, 2013 (“Effective Date”), by and between ARE-901/951 GATEWAY
BOULEVARD, LLC, a Delaware limited liability company ("Landlord"), and
THERAVANCE, INC., a Delaware corporation ("Tenant").

RECITALS

A.          Landlord and Tenant are now parties to that certain Amended and
Restated Lease Agreement dated January 1, 2001, as amended by that certain First
Amendment to Lease dated June 1, 2010 (“First Amendment”), and as further
amended by that certain Second Amendment to Lease dated as of October 1, 2010
(as amended, the "Lease").  Pursuant to the Lease, Tenant leases certain
premises consisting of approximately 19,914 rentable square feet ("Existing
Premises") on the third floor of in a three (3)-story building located at 951
Gateway Boulevard, South San Francisco, California.  The Existing Premises are
more particularly described in the Lease.  Capitalized terms used herein without
definition shall have the meanings defined for such terms in the Lease.

B.          Landlord and Tenant desire, subject to the terms and conditions set
forth below, to amend the Lease to, among other things, expand the Existing
Premises to include the entire first floor of the Building, consisting of
approximately 19,914 rentable square feet.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.          Expansion Premises.  In addition to the Existing Premises,
commencing on the Expansion Premises Commencement Date (as defined below),
Landlord leases to Tenant, and Tenant leases from Landlord, that certain portion
of the first floor of the Building containing approximately 19,914 rentable
square feet, as shown on Exhibit A attached to this Third Amendment (“Expansion
Premises”).

2.          Delivery.  Landlord shall deliver the Expansion Premises to Tenant
(“Delivery” or “Deliver”) on the date that is 1 business day after the mutual
execution and delivery of this Third Amendment by the parties.

The "Expansion Premises Commencement Date"  shall be the date that Landlord
Delivers the Expansion Premises to Tenant in broom clean condition and free of
all other tenants and occupants.  Upon the request of Landlord, Tenant shall
execute and deliver a written acknowledgment of the Expansion Premises
Commencement Date and the expiration date of the Lease in the form of the
"Acknowledgement of Commencement Date" attached hereto as Exhibit B;  provided,
 however, Tenant’s failure to execute and deliver such acknowledgment shall not
affect Landlord’s or Tenant’s rights hereunder.

Except as otherwise set forth in this Third Amendment: (i) Tenant shall accept
the Expansion Premises in their “as-is” condition as of the Expansion Premises
Commencement Date; (ii) Landlord shall have no obligation for any defects in the
Expansion Premises; and (iii) Tenant’s taking possession of the Expansion
Premises shall be conclusive evidence that Tenant accepts the Expansion Premises
and that the Expansion Premises were in good condition at the time possession
was taken.

Tenant agrees and acknowledges that, except as otherwise set forth in this Third
Amendment, neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of all or any portion
of the Expansion Premises, and/or the suitability of the





1

Copyright © 2005. Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

 

Expansion Premises for the conduct of Tenant’s business, and Tenant waives any
implied warranty that the Expansion Premises are suitable for the Permitted Use.

3.          Premises.  Notwithstanding anything to the contrary contained in the
Lease, commencing on the Expansion Premises Commencement Date, the definition of
“Premises” shall be amended to mean the Third Floor Premises and the Expansion
Premises.

As of the Expansion Premises Commencement Date, Exhibit A attached to the Third
Amendment shall be amended to include the Expansion Premises as shown Exhibit A
attached to this Third Amendment.

4.          Premises Square Footage.  Commencing on the Expansion Premises
Commencement Date, the definition of “Premises Square Footage” contained in the
Basic Lease Information shall be deleted and replaced with the following:

“Premises Square Footage:        39,828 rentable square feet”

5.          Tenant’s Proportionate Share.  Commencing on the Expansion Premises
Commencement Date, the definitions of “Tenant’s Proportionate Share of Project”
and “Tenant’s Proportionate Share of Building” contained in the Basic Lease
Information shall be deleted and replaced with the following:

“Tenant’s Proportionate Share of Project:             66.58%

Tenant’s Proportionate Share of Building:            66.58%”

Notwithstanding anything to the contrary contained in the Lease, Tenant shall
commence paying Additional Rent with respect to the Expansion Premises on the
Expansion Premises Commencement Date.

6.          Monthly Base Rent.

a.          Existing Premises.  Notwithstanding anything to the contrary
contained herein, Tenant shall continue to pay Monthly Base Rent with respect to
the Existing Premises as provided in Section 5.b. of the First Amendment through
May 31, 2020.

b.          Expansion Premises.  Commencing on January 1, 2015 (“Expansion
Premises Rent Commencement Date”), Tenant shall commence paying Monthly Base
Rent with respect to the Expansion Premises at the same monthly amount then
being paid with respect to the Existing Premises pursuant to Section 5.b. of the
First Amendment (which amount, as of January 1, 2015, shall be $62,323.95 per
month), as the same may be adjusted pursuant to the terms of the Lease.  Tenant
shall not be required to pay Monthly Base Rent with respect to the Expansion
Premises for the period commencing on the Expansion Premises Commencement Date
through December 31, 2014 (“Abatement Period”).

9.          Expansion Right.  Because Tenant is expanding the Premises to
include the Expansion Premises pursuant to this Third Amendment, commencing on
the Expansion Premises Commencement Date, all references to the First Floor
Space in Section 20 of the First Amendment are hereby deleted, and Tenant’s
Right of First Refusal shall apply, subject to the terms of Section 20 of the
First Amendment, only to the Second Floor Space.

10.        Brokers.  Landlord and Tenant each represents and warrants that it
has not dealt with any broker, agent or other person (collectively, “Broker") in
connection with this Third Amendment and that no Broker brought about this
transaction other than Kidder Mathews.  Landlord and





2

Copyright © 2005. Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

 

Tenant each hereby agree to indemnify and hold the other harmless from and
against any claims by any Broker, other than Kidder Mathews, if any named in
this Section 10, claiming a commission or other form of compensation by virtue
of having dealt with Tenant or Landlord, as applicable, with regard to this
Third Amendment.  Landlord shall be responsible for all commissions due to
Kidder Mathews arising out of the execution of this Third Amendment in
accordance with the terms of a separate written agreement between Kidder Mathews
and Landlord.

11.        Miscellaneous.

a.          This Third Amendment is the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions.  This Third
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

b.          This Third Amendment is binding upon and shall inure to the benefit
of the parties hereto, and their respective successor and assigns.

c.          Tenant acknowledges that it has read the provisions of this Third
Amendment, understands them, and is bound by them. Time is of the essence in
this Third Amendment.

d.          This Third Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument.  The signature page of any
counterpart may be detached therefrom without impairing the legal effect of the
signature(s) thereon provided such signature page is attached to any other
counterpart identical thereto except having additional signature pages executed
by other parties to this Third Amendment attached thereto.

e.          Except as amended and/or modified by this Third Amendment, the Lease
is hereby ratified and confirmed and all other terms of the Lease shall remain
in full force and effect, unaltered and unchanged by this Third Amendment.  In
the event of any conflict between the provisions of this Third Amendment and the
provisions of the Lease, the provisions of this Third Amendment shall
prevail.  Whether or not specifically amended by this Third Amendment, all of
the terms and provisions of the Lease are hereby amended to the extent necessary
to give effect to the purpose and intent of this Third Amendment.

[Signatures are on the next page.]





3

Copyright © 2005. Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the day and year first above written.

 

TENANT:

 

 

 

THERAVANCE, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Rick E Winningham

 

Its:

Chief Executive Officer

 

 

 

 

 

LANDLORD:

 

 

 

ARE-901/951 GATEWAY BOULEVARD, LLC,

 

a Delaware limited liability company

 

 

 

By:  ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

       a Delaware limited partnership,

 

       managing member

 

 

 

By:

ARE-QRS CORP.,

 

 

a Maryland corporation,

 

 

general partner

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

Its:

Vice President, Real Estate Legal Affairs

 

 



4

Copyright © 2005. Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Expansion Premises





Copyright © 2005. Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

 

EXHIBIT B

Acknowledgment of Expansion Premises Commencement Date

This ACKNOWLEDGMENT OF EXPANSION PREMISES COMMENCEMENT DATE is made this 30th
day of September, 2013 between ARE-901/951 GATEWAY BOULEVARD, LLC, a Delaware
limited liability company (“Landlord”), and THERAVANCE, INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of the Amended and
Restated Lease Agreement dated January 1, 2001, as amended by that certain First
Amendment to Lease dated June 1, 2010, as further amended by that certain Second
Amendment to Lease dated as of October 1, 2010, and as further amended by that
certain Third Amendment to Lease dated as of September 27, 2013 (as amended, the
“Lease”), by and between Landlord and Tenant.  Any initially capitalized terms
used but not defined herein shall have the meanings given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Expansion Premises Commencement Date is September 30, 2013, and the
expiration date of the Lease is May 31, 2020.  In case of a conflict between the
terms of the Lease and the terms of this Acknowledgment of Expansion Premises
Commencement Date, this Acknowledgment of Expansion Premises Commencement Date
shall control for all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
EXPANSION PREMISES COMMENCEMENT DATE to be effective on the date first above
written.

 

TENANT:

 

 

 

THERAVANCE, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

Renee Gala

 

Its:

VP Finance

 

 

 

 

 

LANDLORD:

 

 

 

ARE-901/951 GATEWAY BOULEVARD, LLC,

 

a Delaware limited liability company

 

 

 

By:  ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

       a Delaware limited partnership,

 

       managing member

 

 

 

By:

ARE-QRS CORP.,

 

 

a Maryland corporation,

 

 

general partner

 

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

Its:

Vice President, Real Estate Legal Affairs

 

 



Copyright © 2005. Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

 

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (this “Fourth Amendment”) is made as of
November 13, 2017 (“Effective Date”), by and between ARE-901/951 GATEWAY
BOULEVARD, LLC, a Delaware limited liability company (“Landlord”), and
THERAVANCE BIOPHARMA US, INC., a Delaware corporation (“Tenant”).

RECITALS

A.          Landlord and Tenant are now parties to that certain Amended and
Restated Lease Agreement dated January 1, 2001, as amended by that certain First
Amendment to Lease dated as of June 1, 2010 (the “First Amendment”), as further
amended by that certain Second Amendment to Lease dated as of October 1, 2010,
and as further amended by that certain Third Amendment to Lease dated as of
September 27, 2013 (the “Third Amendment”) (as amended, the “Lease”).  Pursuant
to the Lease, Tenant leases certain premises consisting of approximately 39,828
rentable square feet (“Current Premises”) on the first and third floors of that
certain building located at 951 Gateway Boulevard, South San Francisco,
California 94080.  The Current Premises are more particularly described in the
Lease.  Capitalized terms used herein without definition shall have the meanings
defined for such terms in the Lease.

B.          Landlord and Tenant are now parties to that certain Lease Agreement
dated January 1, 2001, as amended by that certain First Amendment to Lease dated
as of June 1, 2010, and as further amended by that certain Second Amendment to
Lease dated as of the Effective Date (the “Second Amendment to 901 Lease”) (as
amended, the “901 Lease”).  Pursuant to the 901 Lease, Tenant leases from
Landlord certain premises consisting of approximately 110,428 rentable square
feet (the “901 Premises”) comprising the building located at 901 Gateway
Boulevard, South San Francisco, California 94080.

Landlord and Tenant desire, subject to the terms and conditions set forth below,
to amend the Lease to, among other things, (i) expand the Current Premises to
include the entire second floor of the Building, consisting of approximately
19,988 rentable square feet, as shown on Exhibit A attached hereto (the “Second
Expansion Premises”), (ii) extend the Term of the Lease, and (iii) provide for
the construction of certain improvements in the Premises by Tenant.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.          Second Expansion Premises.  In addition to the Current Premises,
commencing on the Second Expansion Premises Commencement Date (as defined
below), Landlord leases to Tenant, and Tenant leases from Landlord, the Second
Expansion Premises.

2.          Delivery.  Landlord shall use reasonable good faith efforts to
deliver the Second Expansion Premises to Tenant (i) free of all tenancies and
the prior tenants’ furniture, fixtures and equipment, and (ii) and in broom
clean condition (“Delivery” or “Deliver”) the Second Expansion Premises to
Tenant on or before June 1, 2018 (the “Target Second Expansion Premises
Commencement Date”).  If Landlord fails to Deliver the Second Expansion Premises
on or before the Target Second Expansion Premises Commencement Date, Landlord
shall not be liable to Tenant for any loss or damage resulting therefrom, and
the Lease shall not be void or voidable. Notwithstanding anything to the
contrary contained herein, if Landlord fails to Deliver the Second Expansion
Premises to Tenant (i) by the date that is 60 days after the Target Second
Expansion Premises Commencement Date (as such date may be extended for Force
Majeure delays) (“Initial Abatement Date”), Monthly Base Rent due with respect
to the Second Expansion





1

Copyright © 2005. Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

 

Premises only shall be abated 1 day for each day after the Initial Abatement
Date (as such date may be extended for Force Majeure delays) that Landlord fails
to Deliver the Second Expansion Premises to Tenant, and (ii) by the date that is
90 days after the Target Second Expansion Premises Commencement Date (as such
date may be extended for Force Majeure delays) (“Second Abatement Date”),
Monthly Base Rent due with respect to the Second Expansion Premises only shall
be abated 2 days for each day after the Second Abatement Date (as such date may
be extended for Force Majeure delays) that Landlord fails to Deliver the Second
Expansion Premises to Tenant. The abatement of Monthly Base Rent provided for in
this paragraph shall be in addition to the abatement of Monthly Base Rent
provided for in the immediately following paragraph during the period between
the Second Expansion Premises Commencement Date and the Second Expansion
Premises Rent Commencement Date.

The “Second Expansion Premises Commencement Date”  shall be the date that
Landlord Delivers the Second Expansion Premises to Tenant in broom clean
condition and free of all other tenants and occupants, provided, that in no
event shall the Second Expansion Premises Commencement Date occur prior to
January 1, 2018.  The “Second Expansion Premises Rent Commencement Date” shall
be January 1, 2019; provided, however, that the Second Expansion Premises Rent
Commencement Date shall be delayed 1 day for each day after June 1, 2018, that
Landlord fails to deliver the Second Expansion Premises to Tenant.  Upon the
request of Landlord, Tenant shall execute and deliver a written acknowledgment
of the Second Expansion Premises Commencement Date and the expiration date of
the Lease in the form of the “Acknowledgement of Commencement Date” attached to
the Third Amendment as Exhibit B;  provided,  however, Tenant’s failure to
execute and deliver such acknowledgment shall not affect Landlord’s or Tenant’s
rights hereunder.

Prior to the Second Expansion Premises Commencement Date, Landlord shall,
subject to Landlord’s standard non-reliance letter, deliver to Tenant a copy of
any documents prepared in connection with the surrender of the Second Expansion
Premises by the immediately prior tenants of the Second Expansion
Premises.  Landlord shall use reasonable good faith efforts to require the
immediately prior tenants to comply with the surrender requirements in their
respective leases.  Tenant shall have the right, at Tenant’s sole cost and
expense and upon reasonable prior written notice to Landlord, to perform
non-invasive environmental testing in the Second Premises prior to the Second
Expansion Premises Commencement Date.

Notwithstanding anything to the contrary in the Lease or this Fourth Amendment,
Landlord shall cause, at Landlord’s sole cost and expense (provided that nothing
herein shall preclude Landlord from pursuing any prior tenants or third parties
for reimbursement of such costs), the remediation, to the extent required by
Legal Requirements, of Hazardous Materials not caused by Tenant or any Tenant
Party requiring remediation pursuant to Legal Requirements discovered in the
Second Expansion Premises on or before the date that is 90 days after the Second
Expansion Premises Commencement Date.

Except as otherwise set forth in this Fourth Amendment: (i) Tenant shall accept
the Second Expansion Premises in their “as-is” condition as of the Second
Expansion Premises Commencement Date; (ii) Landlord shall have no obligation for
any defects in the Second Expansion Premises; and (iii) Tenant’s taking
possession of the Second Expansion Premises shall be conclusive evidence that
Tenant accepts the Second Expansion Premises and that the Second Expansion
Premises were in good condition at the time possession was taken.

Tenant agrees and acknowledges that, except as otherwise set forth in this
Fourth Amendment, neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of all or any portion
of the Second Expansion Premises, and/or the suitability of the Second Expansion
Premises for the conduct of Tenant’s business, and Tenant waives any implied
warranty that the Second Expansion Premises are suitable for the Permitted Use.





2

Copyright © 2005. Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

 

3.          Premises.  Notwithstanding anything to the contrary contained in the
Lease, commencing on the Second Expansion Premises Commencement Date, the
definition of “Premises” shall be amended to mean the Third Floor Premises, the
Expansion Premises and the Second Expansion Premises.

As of the Second Expansion Premises Commencement Date, Exhibit A attached to the
Third Amendment shall be amended to include the Second Expansion Premises as
shown Exhibit A attached to this Fourth Amendment.

4.          Premises Square Footage.  Commencing on the Second Expansion
Premises Commencement Date, the definition of “Premises Square Footage”
contained in the Basic Lease Information shall be deleted and replaced with the
following:

“Premises Square Footage:  59,816 rentable square feet”

5.          Tenant’s Proportionate Share.  Commencing on the Second Expansion
Premises Commencement Date, the definitions of “Tenant’s Proportionate Share of
Project” and “Tenant’s Proportionate Share of Building” contained in the Basic
Lease Information shall be deleted and replaced with the following:

“Tenant’s Proportionate Share of Project:  100%

Tenant’s Proportionate Share of Building:  100%”

Notwithstanding anything to the contrary contained in the Lease, Tenant shall
commence paying Additional Rent with respect to the Second Expansion Premises on
the earlier to occur of (i) the Second Expansion Premises Rent Commencement Date
(as that date may be extended pursuant to Section 2 above), and (ii) the date
that Tenant commences doing business in all or any portion of the Second
Expansion Premises.

6.          Term.  The “Expiration Date” of the Term of the Lease is hereby
extended from June 1, 2020, (the “Extension Term Commencement Date”), until May
31, 2030 (the “Extension Term Expiration Date”).  From and after the Effective
Date, references in the Lease to “Term” shall mean the two hundred forty (240)
months commencing on June 1, 2010, and expiring on the Extension Term Expiration
Date.

7.          Monthly Base Rent.

a.          Current Premises.  Notwithstanding anything to the contrary
contained herein, Tenant shall continue to pay Monthly Base Rent with respect to
the Current Premises as provided in the Lease through May 31, 2020.

b.          Second Expansion Premises.  Commencing on the Second Expansion
Premises Rent Commencement Date through May 31, 2020, Tenant shall commence
paying Monthly Base Rent with respect to the Second Expansion Premises at the
same monthly amount per rentable square foot then being paid with respect to the
Current Premises, as the same may be adjusted pursuant to the terms of the
Lease.

c.           Extension Term.  Commencing on the Extension Term Commencement
Date, Monthly Base Rent with respect to the entire Premises shall be payable
pursuant to the following table:





3

Copyright © 2005. Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

 

Time Period

    

Monthly Rent PSF

    

Monthly Base Rent

6/1/20 – 9/30/20

 

$ 0.00

 

$ 0 per month*

10/1/20 – 5/31/21

 

$ 4.35

 

$ 260,199.60 per month

6/1/21 – 5/31/22

 

$ 4.48

 

$ 267,975.68 per month

6/1/22 – 5/31/23

 

$ 4.61

 

$ 275,751.76 per month

6/1/23 – 5/31/24

 

$ 4.75

 

$ 284,126.00 per month

6/1/24 – 5/31/25

 

$ 4.89

 

$ 292,500.24 per month

6/1/25 – 5/31/26

 

$ 5.04

 

$ 301,472.64 per month

6/1/26 – 5/31/27

 

$ 5.19

 

$ 310,445.04 per month

6/1/27 – 5/31/28

 

$ 5.35

 

$ 320,001.56 per month

6/1/28 – 5/31/29

 

$ 5.51

 

$ 329,586.16 per month

6/1/29 – 5/31/30

 

$ 5.68

 

$ 339,754.88 per month

 

*For the avoidance of doubt, Tenant shall be required to pay the management fee
payable by Tenant pursuant Section 4.2 of the original Lease during this period
based on the amount of Monthly Base Rent that would have been payable during
this period had the Monthly Base Rent not been abated (i.e., Monthly Base Rent
in the amount of $260,199.60 per month).

8.          Fourth Amendment Tenant Improvements.  Tenant shall have the right
to construct certain tenant improvements in the Premises (the “Fourth Amendment
Tenant Improvements”) subject to the terms of the Fourth Amendment Work Letter
attached hereto as Exhibit A.  Commencing on the Effective Date, Landlord shall
make the TI Allowance (as defined in the Fourth Amendment Work Letter) available
to Tenant for the design and construction of the Fourth Amendment Tenant
Improvements. Notwithstanding anything to the contrary contained in the Lease,
Tenant shall not be required to remove the Fourth Amendment Tenant Improvements
from the Premises at the expiration or earlier termination of the Term, nor
shall Tenant have any right to remove the Fourth Amendment Tenant Improvements
at any time during the Term.

9.          Additional Tenant Improvement Allowance.  In addition to the Tenant
Improvement Allowance (as defined in the Fourth Amendment Work Letter),
commencing on the Effective Date, Landlord shall, subject to the terms of the
Fourth Amendment Work Letter, also make available to Tenant the Additional
Tenant Improvement Allowance (as defined in the Fourth Amendment Work
Letter).  Commencing on the first day of the month following the date that
Landlord first disburses all or a portion of the Additional Tenant Improvement
Allowance, and continuing thereafter on the first day of each month of the Term
through the Extension Term Expiration Date, Tenant, as Additional Rent, shall
pay the amount necessary to fully amortize the portion of the Additional Tenant
Improvement Allowance actually funded by Landlord, if any, in equal monthly
payments with interest at a rate of 8% per annum through the Extension Term
Expiration Date, which interest shall begin to accrue on the date that Landlord
first disburses the applicable portion of such Additional Tenant Improvement
Allowance.  Any of the Additional Tenant Improvement Allowance and applicable
interest remaining unpaid as of the expiration or earlier termination of the
Lease shall be paid to Landlord in a lump sum at the expiration or earlier
termination of this Lease. For the avoidance of doubt, the Additional Tenant
Improvement Allowance does not constitute Monthly Base Rent under the Lease
shall not be included in determining the annual three percent (3%) increases in
Monthly Base Rent.

10.        Option to Renew.  Tenant shall continue to have two (2) options (each
a “Renewal Option”) to extend the term of the Lease with respect to the entire
Premises for successive periods of five (5) years each (each a “Renewal Term”)
pursuant to the provisions of Paragraph 49 of the Lease (as amended by Section
18 of the First Amendment).

11.        Additional Rent.  The final paragraph of Section 4.2  of the Lease is
hereby deleted in its entirety and replaced with the following:





4

Copyright © 2005. Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

 

“Notwithstanding anything in this Paragraph 4.2 to the contrary, (i) Tenant
shall not be responsible for the payment of any Expenses which relate to or
benefit solely another building within the Project occupied or intended to be
occupied by other tenants or for which Landlord receives full reimbursement from
other tenants, and (ii) with respect to all sums payable by Tenant as Additional
Rent under this Paragraph 4.2 for the replacement of any item or the
construction of any new item in connection with the physical operation of the
Premises, the Building or the Project (i.e., HVAC, roof membrane or coverings
and parking area) or as required by applicable Laws (including , without
limitation, ADA) which is a capital item the replacement of which would be
capitalized under generally accepted accounting principles consistently applied,
Tenant shall be required to pay its pro rata share of the cost of the item
falling due within the Term (including any Renewal Term) based upon the
amortization of the same over the useful life of such item, as reasonably
determined by Landlord.  Such pro rata share shall be paid by Tenant on a
monthly basis throughout the Term (rather than in a lump sum when incurred by
Landlord).”

12.        Compliance with Laws.  To the extent that alterations or
modifications to the Building exterior, path of travel outside the Building or
Building access existing as of the date of the Fourth Amendment (collectively,
“Triggered Improvements”) are triggered by Tenant’s performance of the Fourth
Amendment Tenant Improvements, the cost of the Triggered Improvements shall be
paid for by Landlord as part of Expenses under the Lease, and Tenant shall be
required to pay its pro rata share of the cost of the Triggered Improvements on
a monthly basis (on the same day that Monthly Base Rent is due) over the
remaining balance of the Term.

13.        Encumbrances.  As of the Effective Date, there are no existing
Encumbrances encumbering the Project.

14.        Brokers.  Landlord and Tenant each represents and warrants that it
has not dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this Fourth Amendment and that no Broker brought about this
transaction, other than CBRE.  Landlord and Tenant each hereby agree to
indemnify and hold the other harmless from and against any claims by any Broker,
other than the broker, if any named in this Section 6, claiming a commission or
other form of compensation by virtue of having dealt with Tenant or Landlord, as
applicable, with regard to this Fourth Amendment.  Landlord shall pay any
commission due to CBRE in connection with this Fourth Amendment pursuant to a
separate written agreement between Landlord and CBRE.

15.        OFAC.  To Tenant’s knowledge, without any duty of inquiry, as of the
date of Tenant’s execution of this Fourth Amendment, Tenant is currently (a) in
compliance with and shall at all times during the Term of the Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of the Lease be listed on, the Specially
Designated Nationals and Blocked Persons List, Foreign Sanctions Evaders List or
the Sectoral Sanctions Identifications List, which are all maintained by OFAC
and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation,
and (c) not a person or entity with whom a U.S. person is prohibited from
conducting business under the OFAC Rules.

16.        California Accessibility Disclosure.  For purposes of Section 1938(a)
of the California Civil Code, Landlord hereby discloses to Tenant, and Tenant
hereby acknowledges, that the Project has not undergone inspection by a
Certified Access Specialist (CASp).  In addition, the following notice is hereby
provided pursuant to Section 1938(e) of the California Civil Code:  “A Certified
Access Specialist (CASp) can inspect the subject premises and determine whether
the subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or





5

Copyright © 2005. Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

 

tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.”  In furtherance of and in connection with such notice:  (i) Tenant,
having read such notice and understanding Tenant’s right to request and obtain a
CASp inspection, hereby elects not to obtain such CASp inspection and forever
waives its rights to obtain a CASp inspection with respect to the Premises,
Building and/or Project to the extent permitted by Legal Requirements; and (ii)
if the waiver set forth in clause (i) hereinabove is not enforceable pursuant to
Legal Requirements, then Landlord and Tenant hereby agree as follows (which
constitute the mutual agreement of the parties as to the matters described in
the last sentence of the foregoing notice):  (A) Tenant shall have the one-time
right to request for and obtain a CASp inspection, which request must be made,
if at all, in a written notice delivered by Tenant to Landlord; (B) any CASp
inspection timely requested by Tenant shall be conducted (1) at a time mutually
agreed to by Landlord and Tenant, (2) in a professional manner by a CASp
designated by Landlord and without any testing that would damage the Premises,
Building or Project in any way, and (3) at Tenant’s sole cost and expense,
including, without limitation, Tenant’s payment of the fee for such CASp
inspection, the fee for any reports prepared by the CASp in connection with such
CASp inspection (collectively, the “CASp Reports”) and all other costs and
expenses in connection therewith; (C) the CASp Reports shall be delivered by the
CASp simultaneously to Landlord and Tenant; (D) Tenant, at its sole cost and
expense, shall be responsible for making any improvements, alterations,
modifications and/or repairs to or within the Premises to correct violations of
construction-related accessibility standards including, without limitation, any
violations disclosed by such CASp inspection; and (E) if such CASp inspection
identifies any improvements, alterations, modifications and/or repairs necessary
to correct violations of construction-related accessibility standards relating
to those items of the Building and Project located outside the Premises that are
Landlord’s obligation to repair as set forth in the Lease, then Landlord shall
perform such improvements, alterations, modifications and/or repairs as and to
the extent required by Legal Requirements to correct such violations, and Tenant
shall reimburse Landlord for the cost of such improvements, alterations,
modifications and/or repairs within 30 days after Tenant’s receipt of an invoice
therefor from Landlord.

17.        Miscellaneous.

a.          This Fourth Amendment is the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions.  This Fourth
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

b.          This Fourth Amendment is binding upon and shall inure to the benefit
of the parties hereto, their respective agents, employees, representatives,
officers, directors, divisions, subsidiaries, affiliates, assigns, heirs,
successors in interest and shareholders.

c.          Landlord and Tenant each acknowledge that it has read the provisions
of this Fourth Amendment, understands them, and is bound by them. Time is of the
essence in this Fourth Amendment.

d.          This Fourth Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument.  The signature page of any
counterpart may be detached therefrom without impairing the legal effect of the
signature(s) thereon provided such signature page is attached to any other
counterpart identical thereto except having additional signature pages executed
by other parties to this Fourth Amendment attached thereto.





6

Copyright © 2005. Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

 

e.          Except as amended and/or modified by this Fourth Amendment, the
Lease is hereby ratified and confirmed and all other terms of the Lease shall
remain in full force and effect, unaltered and unchanged by this Fourth
Amendment.  In the event of any conflict between the provisions of this Fourth
Amendment and the provisions of the Lease, the provisions of this Fourth
Amendment shall prevail.  Whether or not specifically amended by this Fourth
Amendment, all of the terms and provisions of the Lease are hereby amended to
the extent necessary to give effect to the purpose and intent of this Fourth
Amendment.

f.           Commencing on June 1, 2020, Innoviva, Inc., a Delaware corporation
formerly known as Theravance, Inc., the original tenant under the Lease, is
excused from any obligations under the Lease first arising after May 31, 2020,
excepting only the payment of Monthly Base Rent, Additional Rent and other
amounts under the Lease coming due prior to June 1, 2020, and such other
obligations arising under the Lease which would survive a termination of the
Lease if the Lease were to terminate on May 31, 2020.

[Signatures are on the next page.]





7

Copyright © 2005. Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the day and year first above written.

 

 

 

 

TENANT:

 

 

 

THERAVANCE BIOPHARMA US, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Renee Gala

 

Its:

SVP & Chief Financial Officer

 

 

 

 

 

LANDLORD:

 

 

 

ARE-901/951 GATEWAY BOULEVARD, LLC,

 

a Delaware limited liability company

 

 

 

By:  ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

       a Delaware limited partnership,

 

       managing member

 

 

 

By:

ARE-QRS CORP.,

 

 

a Maryland corporation,

 

 

general partner

 

 

 

 

By:

/s/ Eric S. Johnson

 

Its:

Senior Vice President, RE Legal Affairs

 

 



8

Copyright © 2005. Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

 

Exhibit A

Second Expansion Premises

 



A-1

Copyright © 2005. Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

 

Exhibit B

Fourth Amendment Work Letter

THIS FOURTH AMENDMENT WORK LETTER (this “Fourth Amendment Work Letter”) is
incorporated into that certain Lease Agreement dated January 1, 2001, as amended
by that certain First Amendment to Lease dated as of June 1, 2010, as further
amended by that certain Second Amendment to Lease dated as of October 1, 2010,
as further amended by that certain Third Amendment to Lease dated as of
September 27, 2013, and as further amended by that certain Fourth Amendment to
Lease dated of even date herewith (the “Fourth Amendment”) (as amended, the
“Lease”) by and between ARE-901/951 GATEWAY BOULEVARD, LLC, a Delaware limited
liability company (“Landlord”), and THERAVANCE BIOPHARMA US, INC., a Delaware
corporation (“Tenant”).  Any initially capitalized terms used but not defined
herein shall have the meanings given them in the Lease.

1.          General Requirements.

(a)         Tenant’s Authorized Representative.  Tenant designates Jeffrey Lang
(“Tenant’s Representative”) as the only person authorized to act for Tenant
pursuant to this Second Amendment Work Letter.  Landlord shall not be obligated
to respond to or act upon any request, approval, inquiry or other communication
(“Communication”) from or on behalf of Tenant in connection with this Fourth
Amendment Work Letter unless such Communication is in writing from Tenant’s
Representative.  Tenant may change Tenant’s Representative at any time upon not
less than 5 business days advance written notice to Landlord.

(b)         Landlord’s Authorized Representative.  Landlord designates Hong
Leahy and Greg Gehlen (either such individual acting alone, “Landlord’s
Representative”) as the only persons authorized to act for Landlord pursuant to
this Fourth Amendment Work Letter.  Tenant shall not be obligated to respond to
or act upon any request, approval, inquiry or other Communication from or on
behalf of Landlord in connection with this Fourth Amendment Work Letter unless
such Communication is in writing from Landlord’s Representative.  Landlord may
change either Landlord’s Representative at any time upon not less than 5
business days advance written notice to Tenant.

(c)         Architects, Consultants and Contractors.  Landlord and Tenant hereby
acknowledge and agree that the architect (the “TI Architect”) for the Fourth
Amendment Tenant Improvements (as defined in Section 2(a) below), the general
contractor and any subcontractors for the Fourth Amendment Tenant Improvements
shall be selected by Tenant, subject to Landlord’s approval, which approval
shall not be unreasonably withheld, conditioned or delayed.  Landlord shall be
named a third party beneficiary of any contract entered into by Tenant with the
TI Architect, any consultant, any contractor or any subcontractor, and of any
warranty made by any contractor or any subcontractor.

2.          Fourth Amendment Tenant Improvements.

(a)         Fourth Amendment Tenant Improvements Defined.  As used herein,
“Fourth Amendment Tenant Improvements” shall mean all improvements to the
Premises desired by Tenant of a fixed and permanent nature. Notwithstanding
anything to the contrary contained in this Fourth Amendment Work Letter, the
Fourth Amendment Tenant Improvements may include LED lighting required to comply
with California Title 24 requirements imposed on the Project and associated
wiring.   The Fourth Amendment Tenant Improvements shall include the replacement
of the roof of the Building and the replacement of the rooftop Building HVAC
systems and controls.  The Fourth Amendment Tenant Improvements may, but are not
required to, also include the components set forth on Schedule 1 attached
hereto.  Notwithstanding anything to the contrary contained in the Lease
including, without limitation, the Fourth Amendment, other than funding the TI
Allowance (as defined below) as provided herein, Landlord shall not have any
obligation whatsoever with respect to paying for the Fourth Amendment Tenant
Improvements or otherwise finishing of the Premises for Tenant’s use and





B-1

Copyright © 2005. Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

 

occupancy. Landlord and Tenant acknowledge that the Fourth Amendment Tenant
Improvements may be constructed in multiple phases, and that the TI Design
Drawings and TI Construction Drawings may be submitted to Landlord for approval
pursuant to Sections 2(b) and 2(c) below, respectively, on a phase-by-phase
basis.

(b)         Tenant’s Space Plans.  Tenant shall deliver to Landlord schematic
drawings and outline specifications (the “TI Design Drawings”) detailing
Tenant’s requirements for the Fourth Amendment Tenant Improvements.  Not more
than 10 days thereafter, Landlord shall deliver to Tenant the written
objections, questions or comments of Landlord with regard to the TI Design
Drawings.  Tenant shall cause the TI Design Drawings to be revised to address
such written comments and shall resubmit said drawings to Landlord for approval
within 10 days thereafter.  Such process shall continue until Landlord has
approved the TI Design Drawings.  Landlord’s approval of the TI Design Drawings
shall not be unreasonably withheld, conditioned or delayed.

(c)         Working Drawings.  Within a reasonable period following the approval
of the TI Design Drawings by Landlord, Tenant shall cause the TI Architect to
prepare and deliver to Landlord for review and comment construction plans,
specifications and drawings for the Fourth Amendment Tenant Improvements (“TI
Construction Drawings”), which TI Construction Drawings shall be prepared
substantially in accordance with the TI Design Drawings.  Tenant shall be solely
responsible for ensuring that the TI Construction Drawings reflect Tenant’s
requirements for the Fourth Amendment Tenant Improvements.  Landlord shall
deliver its written comments on the TI Construction Drawings to Tenant not later
than 10 business days after Landlord’s receipt of the same; provided, however,
that Landlord may not disapprove any matter that is consistent with the TI
Design Drawings.  Tenant and the TI Architect shall consider all such comments
in good faith and shall, within 10 business days after receipt, notify Landlord
how Tenant proposes to respond to such comments.  Any disputes in connection
with such comments shall be resolved in accordance with Section 2(d)
hereof.  Provided that the design reflected in the TI Construction Drawings is
consistent with the TI Design Drawings, Landlord shall approve the TI
Construction Drawings submitted by Tenant.  Once approved by Landlord, subject
to the provisions of Section 4 below, Tenant shall not materially modify the TI
Construction Drawings except as may be reasonably required in connection with
the issuance of the TI Permit (as defined in Section 3(a) below).  Landlord’s
approval of the TI Construction Drawings shall not be unreasonably, withheld,
conditioned or delayed.

(d)         Approval and Completion.  If any dispute regarding the design of the
Fourth Amendment Tenant Improvements is not settled within 10 business days
after notice of such dispute is delivered by one party to the other, Tenant may
make the final decision regarding the design of the Fourth Amendment Tenant
Improvements, provided (i) Tenant acts reasonably and such final decision is
either consistent with or a compromise between Landlord’s and Tenant’s positions
with respect to such dispute, and (ii) that all costs and expenses resulting
from any such decision by Tenant shall be payable out of the TI Fund (as defined
in Section 5(d) below).  Any changes to the TI Construction Drawings following
Landlord’s and Tenant’s approval of same requested by Tenant shall be processed
as provided in Section 4 hereof.

3.          Performance of the Fourth Amendment Tenant Improvements.

(a)         Commencement and Permitting of the Fourth Amendment Tenant
Improvements.  Tenant shall commence construction of the Fourth Amendment Tenant
Improvements upon obtaining and delivering to Landlord a building permit (the
“TI Permit”) authorizing the construction of the Fourth Amendment Tenant
Improvements consistent with the TI Construction Drawings approved by
Landlord.  The cost of obtaining the TI Permit shall be payable from the TI
Fund.  Landlord shall assist Tenant in obtaining the TI Permit.  Prior to the
commencement of the Fourth Amendment Tenant Improvements, Tenant shall deliver
to Landlord a copy of any contract with Tenant’s contractors (including the TI
Architect), and certificates of insurance from any contractor performing any
part of the Tenant Improvement evidencing industry standard commercial general
liability, automotive liability, “builder’s





B-2

Copyright © 2005. Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

 

risk”, and workers’ compensation insurance.  Tenant shall cause the general
contractor to provide a certificate of insurance naming Landlord, Alexandria
Real Estate Equities, Inc., and Landlord’s lender (if any) as additional
insureds for the general contractor’s liability coverages required above.

(b)         Selection of Materials, Etc.  Where more than one type of material
or structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant’s reasonable discretion if the matter
concerns the Fourth Amendment Tenant Improvements, and within Landlord’s sole
and absolute subjective discretion if the matter concerns the structural
components of the Building or any Building system.

(c)         Tenant Liability.  Tenant shall be responsible for correcting any
deficiencies or defects in the Fourth Amendment Tenant Improvements.

(d)         Substantial Completion.  Tenant shall substantially complete or
cause to be substantially completed the Fourth Amendment Tenant Improvements in
a good and workmanlike manner, in accordance with the TI Permit subject, in each
case, to Minor Variations and normal “punch list” items of a non-material nature
which do not interfere with the use of the Premises (“Substantial Completion” or
“Substantially Complete”).  Upon Substantial Completion of the Fourth Amendment
Tenant Improvements, Tenant shall require the TI Architect and the general
contractor to execute and deliver, for the benefit of Tenant and Landlord, a
Certificate of Substantial Completion in the form of the American Institute of
Architects (“AIA”) document G704.  For purposes of this Fourth Amendment Work
Letter, “Minor Variations” shall mean any modifications reasonably
required:  (i) to comply with all applicable Legal Requirements and/or to obtain
or to comply with any required permit (including the TI Permit); (ii) to comport
with good design, engineering, and construction practices which are not
material; or (iii) to make reasonable adjustments for field deviations or
conditions encountered during the construction of the Fourth Amendment Tenant
Improvements.

4.          Changes.  Any changes requested by Tenant to the Fourth Amendment
Tenant Improvements after the delivery and approval by Landlord of the TI Design
Drawings, shall be requested and instituted in accordance with the provisions of
this Section 4 and shall be subject to the written approval of Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed.

(a)         Tenant’s Right to Request Changes.  If Tenant shall request changes
(“Changes”), Tenant shall request such Changes by notifying Landlord in writing
in substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any such
Change.  Such Change Request must be signed by Tenant’s
Representative.  Landlord shall review and approve or disapprove such Change
Request within 10 business days thereafter, provided that Landlord’s approval
shall not be unreasonably withheld, conditioned or delayed.

(b)         Implementation of Changes.  If Landlord approves such Change and
Tenant deposits with Landlord any Excess TI Costs (as defined in Section 5(d)
below) required in connection with such Change, Tenant may cause the approved
Change to be instituted.  If any TI Permit modification or change is required as
a result of such Change, Tenant shall promptly provide Landlord with a copy of
such TI Permit modification or change.

5.          Costs.

(a)         Budget For Fourth Amendment Tenant Improvements.  Before the
commencement of construction of the Fourth Amendment Tenant Improvements, Tenant
shall obtain a detailed breakdown, by trade, of the costs incurred or that will
be incurred, in connection with the design and construction of the Fourth
Amendment Tenant Improvements (the “Budget”), and deliver a copy of the Budget
to Landlord for Landlord’s approval, which shall not be unreasonably withheld,
conditioned or delayed.  The Budget shall include a payment to Landlord of
administrative rent (“Administrative Rent”) equal to the out-of-pocket costs
incurred by Landlord in connection with Landlord’s review of the TI Design
Drawings,





B-3

Copyright © 2005. Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

 

the TI Construction Drawings and any Changes, which sum shall be payable from
the TI Fund.  If the Budget is greater than the TI Allowance, Tenant shall
deposit with Landlord the difference, in cash, prior to the commencement of
construction of the Fourth Amendment Tenant Improvements, for disbursement by
Landlord as described in Section 5(d).

(b)         TI Allowance.  Landlord shall provide to Tenant a tenant improvement
allowance (collectively, the “TI Allowance”) as follows:

1.          a “Tenant Improvement Allowance” in the maximum amount of $115.00
per rentable square foot in the Premises, or $6,878,840.00 in the aggregate for
the Premises, which is included in the Base Rent set forth in the Lease; and

2.          an “Additional Tenant Improvement Allowance” in the maximum amount
of $30.00 per rentable square foot in the Premises, or $1,794,480.00 in the
aggregate for the Premises, which shall, to the extent used, result in
additional Rent as set forth in the Fourth Amendment.

The TI Allowance shall be disbursed in accordance with this Fourth Amendment
Work Letter.

Tenant shall have no right to the use or benefit (including any reduction to
Base Rent) of any portion of the TI Allowance not required for the construction
of (i) the Fourth Amendment Tenant Improvements described in the TI Construction
Drawings approved pursuant to Section 2(d) or (ii) any Changes pursuant to
Section 4.  Tenant shall have no right to any portion of the TI Allowance that
is not disbursed before May 31, 2022.  Notwithstanding anything to the contrary
contained in the Fourth Amendment or this Fourth Amendment Work Letter, Tenant
may elect by written notice to Landlord to apply a portion of the TI Allowance
to the cost of the Second Amendment Tenant Improvements (as defined in the
Second Amendment to 901 Lease) in which event the amount of the TI Allowance
available to Tenant for the TI Costs incurred by Tenant with respect to the
Fourth Amendment Tenant Improvements shall be ratably reduced.

(c)         Costs Includable in TI Fund.  The TI Fund shall be used solely for
the payment of design, permits and construction costs in connection with the
construction of the Fourth Amendment Tenant Improvements, including, without
limitation, the cost of electrical power and other utilities used in connection
with the construction of the Fourth Amendment Tenant Improvements, the cost of
preparing the TI Design Drawings and the TI Construction Drawings, all costs set
forth in the Budget, including Landlord’s Administrative Rent, and the cost of
Changes (collectively, “TI Costs”).  Notwithstanding anything to the contrary
contained herein, other than as provided in the immediately following sentence,
the TI Fund shall not be used to purchase any furniture, personal property or
other non-Building system materials or equipment, including, but not be limited
to, Tenant’s voice or data cabling, non-ducted biological safety cabinets and
other scientific equipment not incorporated into the Fourth Amendment Tenant
Improvements.  Notwithstanding anything to the contrary contained in this Fourth
Amendment Work Letter, Tenant may use a portion of the TI Allowance for the cost
of Tenant’s work stations and cubicles in the Premises and related cabling and
wiring.

(d)         Excess TI Costs.  Landlord shall have no obligation to bear any
portion of the cost of any of the Fourth Amendment Tenant Improvements except to
the extent of the TI Allowance.  If at any time and from time-to-time, the
remaining TI Costs under the Budget exceed the remaining unexpended TI Allowance
(“Excess TI Costs”), monthly disbursements of the TI Allowance shall be made in
the proportion that the remaining TI Allowance bears to the outstanding TI Costs
under the Budget, and Tenant shall fund the balance of each such monthly
draw.  The TI Allowance and Excess TI Costs is herein referred to as the “TI
Fund.”  Notwithstanding anything to the contrary set forth in this Section 5(d),
Tenant shall be fully and solely liable for TI Costs and the cost of Minor
Variations in excess of the TI Allowance.





B-4

Copyright © 2005. Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

 

(e)         Payment for TI Costs.  During the course of design and construction
of the Fourth Amendment Tenant Improvements, Landlord shall reimburse Tenant for
TI Costs once a month against a draw request in Landlord’s standard form,
containing evidence of payment of such TI Costs by Tenant and such
certifications, lien waivers (including a conditional lien release for each
progress payment and unconditional lien releases for the prior month’s progress
payments), inspection reports and other matters as Landlord customarily obtains,
to the extent of Landlord’s reasonable good faith approval thereof for payment,
no later than 30 days following receipt of such draw request.  Upon completion
of the Fourth Amendment Tenant Improvements (and prior to any final disbursement
of the TI Fund), Tenant shall deliver to Landlord:  (i) sworn statements setting
forth the names of all contractors and first tier subcontractors who did the
work and final, unconditional lien waivers from all such contractors and first
tier subcontractors; (ii) as-built plans (one copy in print format and two
copies in electronic CAD format) for such Fourth Amendment Tenant Improvements;
(iii) a certification of substantial completion in Form AIA G704, (iv) a
certificate of occupancy for the Premises; and (v) copies of all operation and
maintenance manuals and warranties affecting the Premises.

6.          Miscellaneous.

(a)         Consents.  Whenever consent or approval of either party is required
under this Fourth Amendment Work Letter, that party shall not unreasonably
withhold, condition or delay such consent or approval, except as may be
expressly set forth herein to the contrary.

(b)         Modification.  No modification, waiver or amendment of this Fourth
Amendment Work Letter or of any of its conditions or provisions shall be binding
upon Landlord or Tenant unless in writing signed by Landlord and Tenant.

(c)         No Default Funding.  In no event shall Landlord have any obligation
to fund any portion of the TI Allowance during any period that Tenant is in
Default under the Lease.





B-5

Copyright © 2005. Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------

 

 

Schedule 1 to Fourth Amendment Work Letter

Optional Fourth Amendment Tenant Improvements

1.    Replacement of the fire panel/alarm system

2.    Replacement of the existing HVAC system duct work

3.    New Building management systems

4.    Restroom upgrades

5.    New LED lighting throughout the Building

6.    Repainting the exterior and interior of the Building

7.    Window repair/caulking, as necessary

8.    Renovation of the office areas to a more “pen” floor plan

9.    Renovation of the lab [] areas

10.  Additional Building entrances adjacent to parking areas

11.  New furnishing/worsk stations, as necessary

 

 

B-6

Copyright © 2005. Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute.

--------------------------------------------------------------------------------